     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 1 of 102 PageID #:
                                       18540                                        899



10:31:22    1                  IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
            2                           MARSHALL DIVISION

            3
                GREE, INC.,                      )(     CIVIL ACTION NOS.
            4                                    )(     2:19-CV-70-JRG-RSP
                    PLAINTIFFS,                  )(     2:19-CV-71-JRG-RSP
            5                                    )(
                    VS.                          )(
            6                                    )(     MARSHALL, TEXAS
                SUPERCELL OY,                    )(     SEPTEMBER 15, 2020
            7                                    )(     8:30 A.M.
                    DEFENDANTS.                  )(
            8

            9                       TRANSCRIPT OF JURY TRIAL

           10                       VOLUME 7 - MORNING SESSION

           11             BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

           12                   UNITED STATES CHIEF DISTRICT JUDGE

           13

           14   APPEARANCES:

           15

           16   FOR THE PLAINTIFFS:

           17

           18   MR STEVEN D. MOORE
                KILPATRICK TOWNSEND & STOCKTON LLP
           19   Two Embarcadero Center, Suite 1900
                San Francisco, CA 94111
           20

           21   MS. TAYLOR HIGGINS LUDLAM
                KILPATRICK TOWNSEND & STOCKTON LLP
           22   4208 Six Forks Road
                Raleigh, NC 27609
           23

           24

           25
Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 2 of 102 PageID #:
                                  18541                                        900



     1   FOR THE PLAINTIFF:

     2

     3   MR. ALTON L. ABSHER III
         KILPATRICK TOWNSEND & STOCKTON LLP
     4   1001 West Fourth Street
         Winston-Salem, NC 27101
     5

     6   MR. MICHAEL T. MORLOCK
         KILPATRICK TOWNSEND & STOCKTON LLP
     7   1100 Peachtree Street, NE
         Suite 2800
     8   Atlanta, GA 30309

     9
         MS. TAYLOR J. PFINGST
    10   KILPATRICK TOWNSEND & STOCKTON LLP
         Two Embarcadero Center, Suite 1900
    11   San Francisco, CA 94111

    12
         MS. MELISSA R. SMITH
    13   GILLAM & SMITH, LLP
         303 South Washington Avenue
    14   Marshall, TX 75670

    15

    16   FOR THE DEFENDANT:

    17

    18   MR. MICHAEL J. SACKSTEDER
         MR. BRYAN A. KOHM
    19   MR. CHRISTOPHER L. LARSON
         MS. SHANNON E. TURNER
    20   FENWICK & WEST LLP
         555 California Street, 12th Floor
    21   San Francisco, CA 94104

    22
         MR. GEOFFREY R. MILLER
    23   FENWICK & WEST LLP
         902 Broadway, Suite 14
    24   New York, NY 10010

    25
Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 3 of 102 PageID #:
                                  18542                                        901



     1   FOR THE DEFENDANT:

     2
         MS. JESSICA M. KAEMPF
     3   MR. JONATHAN T. MCMICHAEL
         FENWICK & WEST LLP
     4   1191 Second Ave., 10th Floor
         Seattle, WA 98101
     5

     6   MR. DERON DACUS
         THE DACUS FIRM, P.C.
     7   821 ESE Loop 323, Suite 430
         Tyler, TX 75701
     8

     9

    10

    11

    12   COURT REPORTER:       Ms. Shelly Holmes, CSR, TCRR
                               Official Court Reporter
    13                         United States District Court
                               Eastern District of Texas
    14                         Marshall Division
                               100 E. Houston
    15                         Marshall, Texas 75670
                               (903) 923-7464
    16

    17
         (Proceedings recorded by mechanical stenography, transcript
    18   produced on a CAT system.)

    19

    20

    21

    22

    23

    24

    25
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 4 of 102 PageID #:
                                       18543                                        902



08:31:09    1                        P R O C E E D I N G S

08:31:09    2           (Jury out.)

08:31:10    3           COURT SECURITY OFFICER:        All rise.

08:31:12    4           THE COURT:     Be seated, please.

08:32:08    5           All right.     Before the parties read into the

08:32:13    6   record the items from the list of pre-admitted exhibits

08:32:16    7   used during yesterday's portion of the trial, I'd like to

08:32:19    8   clarify for the record that there appear to be technically,

08:32:24    9   although I think everyone understands they're no longer

08:32:27   10   operative, but technically there are unresolved objections

08:32:30   11   to the Magistrate Judge's orders on motions in limine,

08:32:36   12   being Document No. 425, 426, and 427 in the 70 case; and

08:32:42   13   Documents 311, 312, and 313 in the 71 case.

08:32:48   14           Those objections and all objections to the orders

08:32:51   15   on motions in limine entered by the Magistrate Judge are

08:32:55   16   overruled.

08:32:55   17           All right.     Now, let me hear from the parties as

08:32:58   18   to the items from the list of pre-admitted exhibits used

08:33:01   19   yesterday.

08:33:02   20           MR. MOORE:     Thank you, Your Honor.       Ms. Koballa

08:33:04   21   will come to the podium and read them.

08:33:07   22           MS. KOBALLA:     Good morning, Your Honor.

08:33:18   23           THE COURT:     Good morning, please proceed.

08:33:23   24           MS. KOBALLA:     PTX-61, PTX-72, PTX-73, PTX-74,

08:33:32   25   PTX-87, PTX-97, PTX-105, PTX-106, PTX-107, PTX-355,
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 5 of 102 PageID #:
                                       18544                                        903



08:33:48    1   PTX-356, PTX-357, PTX-358, PTX-359, PTX-360, PTX-361,

08:34:03    2   PTX-362, PTX-363, PTX-364, PTX-365, PTX-366, PTX-367,

08:34:19    3   PTX-368, PTX-369, PTX-370, PTX-371, PTX-372, PTX-373,

08:34:33    4   PTX-374, PTX-375, PTX-376, PTX-377, PTX-378, PTX-379,

08:34:48    5   PTX-380, PTX-381, PTX-382, PTX-383, PTX-384, PTX-385,

08:35:01    6   PTX-386, PTX-387, PTX-388, PTX-389, PTX-390, PTX-391,

08:35:17    7   PTX-426, PTX-427, PTX-428, PTX-429, PTX-430, PTX-431,

08:35:28    8   PTX-432, PTX-433, PTX-434, PTX-435, PTX-436, PTX-437,

08:35:41    9   PTX-438, PTX-439, PTX-440, PTX-441, PTX-442, PTX-443,

08:35:54   10   PTX-444, PTX-451, PTX-607, PTX-625, PTX-634, PTX-637, and

08:36:09   11   PTX-689.

08:36:11   12              THE COURT:    All right.   Is there objection to that

08:36:13   13   rendition?

08:36:14   14              MR. DACUS:    No objection, Your Honor.

08:36:16   15              THE COURT:    Do Defendants have a similar rendition

08:36:18   16   to offer into the record?

08:36:19   17              MR. SACKSTEDER:    Good morning, Your Honor.       Yes,

08:36:20   18   we do.     Chris Larson will read the exhibits into the

08:36:23   19   record.

08:36:24   20              THE COURT:    All right.   Please proceed.

08:36:26   21              MR. LARSON:    Thank you, Your Honor.

08:36:32   22              The list of exhibits are DX-33, DX-34, DX-35,

08:36:41   23   DX-36, DX-47, DX-215, DX-232, DX-1190, DX-1221, DX-1223,

08:36:56   24   DX-1232, DX-1234, DX-1236, PTX-76, PTX-131, PTX-139,

08:37:10   25   PTX-142, PTX-150, and PTX-480.        Thank you.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 6 of 102 PageID #:
                                       18545                                        904



08:37:15    1           THE COURT:     All right.     Is there objection from

08:37:17    2   Plaintiff?

08:37:18    3           MR. MOORE:     No, Your Honor, no objection.

08:37:20    4           THE COURT:     All right.     Either party have anything

08:37:28    5   before I bring in the jury and we proceed with the next

08:37:31    6   defense witness?

08:37:31    7           MR. MOORE:     Nothing from the Plaintiff,

08:37:33    8   Your Honor.

08:37:33    9           MR. DACUS:     Nothing from the Defendant,

08:37:34   10   Your Honor.

08:37:34   11           THE COURT:     Let's bring in the jury, please.

08:37:36   12           COURT SECURITY OFFICER:        Yes, sir.

08:37:37   13           All rise.

08:37:41   14           (Jury in.)

08:37:41   15           THE COURT:     Good morning, members of the jury.

08:38:06   16   Please be seated.

08:38:07   17           Defendant, call your next witness.

08:38:14   18           MR. SACKSTEDER:      Good morning, Your Honor.

08:38:17   19   Supercell calls Eino Joas by trial deposition video.

08:38:23   20           THE COURT:     Would you identify this individual for

08:38:25   21   us?

08:38:25   22           MR. SACKSTEDER:      He is an employee of Supercell.

08:38:27   23           THE COURT:     All right.     Let's proceed with the

08:38:28   24   witness by deposition.

08:38:32   25           (Videoclip played.)
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 7 of 102 PageID #:
                                       18546                                        905



08:38:33    1           QUESTION:     Good morning, Mr. Joas.       Can you please

08:38:39    2   state your full name for the jury?

08:38:41    3           ANSWER:     Eino Joas.

08:38:42    4           QUESTION:     Where are you testifying from today?

08:38:44    5           ANSWER:     I'm testifying from Helsinki, Finland.

08:38:46    6           QUESTION:     Why were you not able to testify in

08:38:49    7   person with the jury today?

08:38:50    8           ANSWER:     Well, unfortunately, due to COVID --

08:38:57    9   situation with COVID at the moment, Finnish residents are

08:39:01   10   not permitted to travel to the United States at the present

08:39:01   11   time.

08:39:06   12           QUESTION:     Thank you.    And where do you work now?

08:39:08   13           ANSWER:     I work at Supercell.

08:39:09   14           QUESTION:     How long have you worked there?

08:39:11   15           ANSWER:     Just about four years.

08:39:14   16           QUESTION:     What is your title at Supercell?

08:39:17   17           ANSWER:     My current title at Supercell is game

08:39:19   18   lead of Clash of Clans.

08:39:20   19           QUESTION:     What is a game lead?

08:39:22   20           ANSWER:     Well, game lead is someone at Supercell

08:39:29   21   who is responsible for the wellbeing and functionality of

08:39:31   22   the team so the team functions well and also that the team

08:39:34   23   keeps moving and keeps developing stuff for our games.

08:39:38   24           QUESTION:     How long have you been game lead of

08:39:40   25   Clash of Clans?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 8 of 102 PageID #:
                                       18547                                        906



08:39:40    1           ANSWER:     Just over three years.

08:39:47    2           QUESTION:     And why did you join Supercell in the

08:39:50    3   first place?

08:39:50    4           ANSWER:     Well, I -- when I joined -- before I

08:39:52    5   joined Supercell, I was, of course, familiar with the games

08:39:55    6   that Supercell has made because they're very well-known and

08:39:57    7   very successful, but I think what really drew me to

08:40:00    8   Supercell is the independent teams and the kind of full

08:40:04    9   responsibility the teams -- the teams get.

08:40:07   10           QUESTION:     Okay.     Let's take a step back.      Can you

08:40:10   11   explain to the jury what Clash of Clans is?

08:40:11   12           ANSWER:     Sure.     So Clash of Clans is a mobile

08:40:16   13   video game, and it's a game that sort of -- has elements

08:40:21   14   from tower defense and strategy games.         And if you want to

08:40:24   15   really kind of boil it down, it's a build and battle game.

08:40:28   16           So you build a village that's your own village,

08:40:30   17   and then you start the village.       You also train troops and

08:40:34   18   build Armies and you use those Armies to attack other

08:40:37   19   players, steal some loot from them, and use that loot to

08:40:40   20   build your village further, build and battle.

08:40:44   21           QUESTION:     When was Clash of Clans released in

08:40:46   22   United States?

08:40:47   23           ANSWER:     In 2012.

08:40:49   24           ATTORNEY:     And, Mr. Smith, can you please pull up

08:40:52   25   the first demonstrative slide?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 9 of 102 PageID #:
                                       18548                                        907



08:40:54    1              QUESTION:     Mr. Joas, can you please explain what

08:40:57    2   this is?

08:40:58    3              ANSWER:     Sure.   So this is a village of an early

08:41:01    4   game village, including the orange building in the middle,

08:41:04    5   the biggest one, that's your town hall, which is sort of

08:41:04    6   the main building in the village.

08:41:08    7              And then in addition to that, you have things like

08:41:10    8   resource collectors that you use to get resources, some

08:41:13    9   storages, and then also defenses like the canons there in

08:41:18   10   the middle of the screen.

08:41:18   11              And then, in addition, you have also the Army

08:41:21   12   buildings, so buildings to train your troops and house

08:41:27   13   them.

08:41:28   14              ATTORNEY:     Mr. Smith, can you please pull up the

08:41:31   15   next demonstrative slide?        Next slide.

08:41:32   16              QUESTION:     And, Mr. Joas, what are we seeing here?

08:41:35   17              ANSWER:     So now we're actually looking at the --

08:41:38   18   the -- your kind of growth of your village over time.

08:41:40   19              So as you advance in the game, you level up your

08:41:43   20   town hall, the main building of your village, and then that

08:41:46   21   gives you access to new things to do, new toys to play

08:41:51   22   with, new ways to kind of attack other players in the game,

08:41:56   23   and new ways to have fun.

08:41:59   24              And, yeah, in turn, the village sort of -- as you

08:42:02   25   can see, like it turns from this quaint little village to
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 10 of 102 PageID #:
                                       18549                                         908



08:42:07    1   this kind of very intimidating fortress style of a

08:42:11    2   structure.    So when you get to the end of the game, you're

08:42:15    3   very powerful, and your village is also very big and

08:42:17    4   strong.

08:42:18    5             ATTORNEY:     And the next slide, please, Mr. Smith.

08:42:20    6             QUESTION:     Mr. Joas, you mentioned attacking other

08:42:24    7   villages.    What do you mean by that?

08:42:26    8             ANSWER:     So one of the important things that you

08:42:27    9   can do in the games -- one of the main activities as a

08:42:30   10   player is that you can train Armies and use those to attack

08:42:34   11   other players.

08:42:34   12             And the goal of those attacks is to steal some

08:42:38   13   loot from other players and kind of get some fame and

08:42:41   14   glory.    And you do this by training an Army, bringing that

08:42:44   15   to the battle, and then you tap on the edges of the

08:42:48   16   villages to deploy the units.

08:42:48   17             Here you can see that this player has deployed a

08:42:52   18   lot of yellow-haired barbarians.        Also, some dragons are

08:42:54   19   flying in the sky.      So it's a very colorful Army, and

08:42:57   20   they're going full at it attacking the enemy village and

08:43:02   21   trying to get the loot.

08:43:03   22             And then you also in the lower -- lower part, you

08:43:06   23   have the troop bar.      There you can also see some heroes and

08:43:10   24   some spells that you can use to help you in the attack.

08:43:12   25             QUESTION:     I'd like to show you a portion of the
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 11 of 102 PageID #:
                                       18550                                         909



08:43:15    1   video from Plaintiff's Exhibit No. 159.

08:43:17    2            Can you tell me what's happening in this slide?

08:43:21    3            ANSWER:     Sure.   So here we have a player attacking

08:43:26    4   a village with Valkyries.

08:43:28    5            So Valkyries are this red-headed warrior that do a

08:43:32    6   spinning attack.     And they're doing a great job.         I think

08:43:35    7   the village is going to get destroyed.          Actually, this was

08:43:38    8   a perfect attack.     So all the buildings were destroyed and

08:43:42    9   all the loot was gained.

08:43:43   10            QUESTION:     I'd now like to show you a slide from

08:43:46   11   Plaintiff's Exhibit No. 33.

08:43:48   12            First off, what -- what is this slide from, and

08:43:53   13   can you tell me what's in this slide?

08:43:56   14            ANSWER:     So this is from my presentation at game

08:43:59   15   developer's conference earlier this year, and this slide is

08:44:02   16   an explanation of the core activities of Clash of Clans.

08:44:05   17            And sort of in the vein that I've just

08:44:09   18   mentioned -- mentioned, the kind of main thing you do in

08:44:12   19   the game is you build your village, you train Armies,

08:44:16   20   and that -- you can see at the bottom of the screen.

08:44:19   21            Then you take those Armies into battle where you

08:44:22   22   earn some gold and Elixir, and then you bring those

08:44:24   23   resources back to your village, invest them, again, to

08:44:28   24   building stronger buildings, training stronger Armies.

08:44:32   25            Then in the middle, the harvesting resources bit,
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 12 of 102 PageID #:
                                       18551                                         910



08:44:37    1   that's sort of an additional way to gain these gold and

08:44:39    2   Elixir resources.     So you have collectors in your village

08:44:40    3   that generate gold and Elixir over time there.            And sort of

08:44:45    4   that way you can also grow your village.

08:44:47    5            QUESTION:     Okay.

08:44:49    6            ATTORNEY:     Okay.     And, Mr. Smith, you can pull

08:44:51    7   down the demonstratives now.

08:44:52    8            QUESTION:     Mr. Joas, can you explain to the jury

08:44:54    9   why is the game called Clash of Clans?

08:44:56   10            ANSWER:     Sure.     So it's called Clash of Clans

08:45:00   11   because clans is a social unit in the game, and it's --

08:45:05   12   clans are something that players can form together and

08:45:09   13   part -- take part in various activities together.

08:45:11   14            QUESTION:     What -- what sort of things can players

08:45:14   15   do with their clans?

08:45:15   16            ANSWER:     They can chat with each other, they can

08:45:19   17   strategize, they can fight wars against other clans, win

08:45:27   18   something we call Clan Wars.

08:45:29   19            QUESTION:     And let's take a step back to 2012 when

08:45:32   20   you said the gain was released.

08:45:34   21            What was the reaction in the United States when

08:45:36   22   the game was released?

08:45:37   23            ANSWER:     The game was a pretty much an

08:45:40   24   immediate -- like an overnight hit, and it took the app

08:45:45   25   charts by storm.     So in the my -- U.S., for example,
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 13 of 102 PageID #:
                                       18552                                         911



08:45:48    1   there's this app ranking.       I think Clash of Clans climbed

08:45:51    2   to the very top of that, and we've stayed there for the

08:45:54    3   past eight years pretty much.        Like, we're still very

08:45:59    4   frequently in the top 10.

08:46:00    5              QUESTION:     So you've talked about the success of

08:46:02    6   the game.     What -- what makes the game, Clash of Clans, a

08:46:06    7   success?

08:46:06    8              ANSWER:     Well, it -- it might -- it can be a bit

08:46:11    9   hard to kind of pinpoint on any one thing.           I think the

08:46:14   10   game has very -- like it has great graphics.           It has a very

08:46:18   11   elegant game design that's very easy to understand.             And

08:46:23   12   then the kind of themes of the game are very universal.

08:46:27   13              So you build your village, you use Armies to

08:46:31   14   attack other villages, you steal gold from them, you use

08:46:34   15   that to build your village.       So it's very approachable in

08:46:38   16   that sense.

08:46:38   17              But I think one sort of one really big

08:46:40   18   contributing factor is that also that it's a game you can

08:46:41   19   play for years.      Since you invest in your village, that

08:46:45   20   becomes very important to you, and you can actually -- you

08:46:48   21   sort of get attached to it and stay with it for a long

08:46:53   22   time.   So, yeah, you can play for years.

08:46:54   23              QUESTION:     I'd like to turn back now to

08:46:56   24   Plaintiff's Exhibit No. 33.

08:46:58   25              Can you explain for the jury then what this is?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 14 of 102 PageID #:
                                       18553                                         912



08:47:00    1             ANSWER:     So this is another slide, I guess, from

08:47:08    2   my presentation.      This is an early loading screen, one of

08:47:13    3   the earlier ones that we had.        And it's depicting this --

08:47:17    4   like sort of the field of the battle in Clash of Clans.

08:47:21    5             ATTORNEY:     And, Mr. Smith, can you turn to the

08:47:23    6   next slide from Plaintiff's Exhibit No. 33?

08:47:27    7             QUESTION:     Mr. Joas, what is on this slide?

08:47:29    8             ANSWER:     So, again, this is a slide from my

08:47:31    9   presentation at the game developer's conference this year.

08:47:34   10   And this slide -- this slide is about the success of Town

08:47:39   11   Hall 13 launch, which was the latest town hall addition,

08:47:43   12   the highest level that we just added to the game, late --

08:47:47   13   late last year.

08:47:48   14             QUESTION:     Says Town Hall 13.     What does town hall

08:47:52   15   refer to again?

08:47:52   16             ANSWER:     So in -- at the very beginning, we had

08:47:55   17   the quaint village with orange -- orange building in the

08:47:59   18   middle.     That's your town hall.     And as you build up your

08:48:02   19   village, the town hall is sort of the measuring stick of

08:48:05   20   progress.     And Town Hall 13 is the latest and most advanced

08:48:09   21   level that we've added to the game.         It's basically the

08:48:12   22   max -- max level in the game at the moment.

08:48:15   23             ATTORNEY:     Let's turn to the next slide of the

08:48:17   24   presentation.

08:48:18   25             QUESTION:     What's -- can you explain to the jury
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 15 of 102 PageID #:
                                       18554                                         913



08:48:20    1   what this slide is about?

08:48:21    2             ANSWER:     Sure.   Well, this is, again, saying --

08:48:25    3   from the same presentation.       This slide is about how the

08:48:29    4   conversation of our player base has changed.

08:48:32    5             So we used to -- in the beginning of 2018, we had

08:48:36    6   very few players on the max levels in the game, and we've

08:48:40    7   changed that composition drastically.         And when -- leading

08:48:44    8   up to 2 -- December 2019, we went from -- I think it was

08:48:50    9   10 -- around 10 percent to 35 percent being on the highest

08:48:55   10   levels.

08:48:56   11             So the player-base nowadays in the game is way

08:49:02   12   more balanced, and we have way -- way more people across

08:49:05   13   the different levels, especially on the highest levels,

08:49:08   14   which means that kind of there's more people always waiting

08:49:11   15   for the newest town hall releases.

08:49:14   16             ATTORNEY:     Let's turn back to the prior slide now.

08:49:16   17             QUESTION:     At the top it says:     Content is king.

08:49:19   18   Why does it say that there?

08:49:20   19             ANSWER:     Well, I was basically making a point here

08:49:22   20   that content for us -- by content, as in releasing new town

08:49:27   21   hall levels and releasing new buildings or releasing new

08:49:31   22   troops.   It is really kind of the soul of the game, and

08:49:34   23   it's what drives -- drives everything in the game.

08:49:36   24             When we add new content, we get -- people start

08:49:39   25   paying again, and then we get more revenue.           And, overall,
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 16 of 102 PageID #:
                                       18555                                         914



08:49:43    1   I think it - we just make players really happy when we do

08:49:47    2   that.

08:49:47    3              QUESTION:     Can you give an example of a -- a

08:49:49    4   release of a town hall that provided new content to the

08:49:54    5   players?

08:49:54    6              ANSWER:     Sure.   So Town Hall 13, like this -- this

08:49:58    7   slide -- that was the last one we did.          That was in

08:50:00    8   December 2019.       And then the previous one, I guess, was

08:50:05    9   Town Hall 12 in June 2018.

08:50:09   10              ATTORNEY:     And, Mr. Smith, can you turn to the

08:50:10   11   next slide?

08:50:12   12              QUESTION:     Mr. Joas, what -- what is this slide

08:50:14   13   here?

08:50:14   14              ANSWER:     So this slide is sort of like -- it's

08:50:17   15   showing the content that we released with Town Hall 12,

08:50:22   16   which was the previous town hall level we released in June

08:50:26   17   2018.

08:50:27   18              And on the right, you can see the different things

08:50:31   19   we did, like we added a bunch of new things.           We added a

08:50:35   20   town hall that actually has a weapon inside of it.            So when

08:50:38   21   you attack it, it gets angry and shoots back.           That was

08:50:42   22   another mechanic that didn't exist in the game at the time.

08:50:45   23              Then we added electro dragon, which is the big

08:50:49   24   dragon -- blue dragon unit in the middle.          And then we

08:50:52   25   added siege machines, which are sort of this, like,
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 17 of 102 PageID #:
                                       18556                                         915



08:50:54    1   battering ram, and this, like, balloons that you can

08:50:55    2   actually use to get to the heart of the enemy -- enemy

08:50:58    3   village, and also providing a novel gameplay.

08:51:02    4             And then the things on the side, we have the

08:51:05    5   troops.     So we added a bunch of new troop levels.         And then

08:51:08    6   on the right you can see different buildings we added.

08:51:09    7   With the new town hall level, we always -- always bring

08:51:12    8   also new buildings to the game.        You can see some of the

08:51:15    9   buildings we added there.

08:51:16   10             QUESTION:     I'd like to now show you Plaintiff's

08:51:22   11   Exhibit No. 446.

08:51:24   12             Please explain to the jury what this is.

08:51:31   13             ANSWER:     Sure.   So these are the release notes

08:51:34   14   that we produce with every update.         And this -- these

08:51:37   15   release notes are particularly for the update in the

08:51:41   16   previous slide, so Town Hall 12 update.

08:51:46   17             QUESTION:     And what features were released with

08:51:50   18   the Town Hall 12 update?

08:51:53   19             ANSWER:     Sure.   So the Town Hall 12 update as it's

08:51:53   20   sort of highlights -- is highlighted here is what was about

08:51:53   21   Town Hall 12.

08:51:56   22             And like I mentioned before, it was a big moment

08:51:58   23   for the community.      Whenever we release new content, it's a

08:52:01   24   big deal.     And at this point, it had been two-an-a-half

08:52:04   25   years since Town Hall 11 was released.          So there was
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 18 of 102 PageID #:
                                       18557                                         916



08:52:09    1   actually a lot of pinned-up demand for new things to play

08:52:13    2   with.

08:52:13    3              So the town hall was the main dish.        And then we

08:52:16    4   had the siege workshops -- the siege machines that I also

08:52:16    5   mentioned.     And then I guess the new troop, the electro

08:52:25    6   dragon.     Then we had some building levels that I also

08:52:29    7   mentioned.     We had troop levels.     I think -- I guess we had

08:52:34    8   a bunch of quality of life changes.

08:52:38    9              QUESTION:     Right.   You mentioned quality of life

08:52:40   10   features.     Let's turn to Page 4 of the exhibit.

08:52:43   11              What -- first off, what are quality of life

08:52:47   12   changes?

08:52:48   13              ANSWER:     So quality of life changes are sort of

08:52:50   14   these small things that we do with every update, usually

08:52:54   15   wishes from the community, small things that make the game

08:52:57   16   a bit more convenient to play and remove some friction from

08:53:02   17   the lives of players.

08:53:03   18              QUESTION:     What quality of life changes were

08:53:05   19   implemented with this update?

08:53:07   20              ANSWER:     Sure.   So in this update, we gave the

08:53:09   21   players the ability to change it -- change their name by

08:53:12   22   using gems.

08:53:14   23              Previously, they just could do it once.         We did

08:53:17   24   some clan improvements.        Sort of clans would get into a

08:53:21   25   state of being without a leader.        We implemented clan
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 19 of 102 PageID #:
                                       18558                                         917



08:53:26    1   castle sleep mode so that you could actually protect your

08:53:29    2   clan castle troops and not lose them in a defense.

08:53:29    3              And then we did the copy village layout feature

08:53:29    4   that allows you to copy a village layout from your clan

08:53:29    5   mate.

08:53:37    6              And then we did a bunch of improvements to clan

08:53:41    7   games, which is an event that we have in the game.

08:53:44    8              QUESTION:     You mentioned the copy village layout

08:53:48    9   feature.    What is the copy layout feature?

08:53:52   10              ANSWER:     The copy village -- village layout

08:53:57   11   feature is a feature that allows you to -- when you're

08:54:01   12   visiting your clan mate's village, it allows you to copy to

08:54:06   13   one of your own village layout slots and then use it for

08:54:09   14   yourself.

08:54:10   15              QUESTION:     And I'd like to turn to the next

08:54:13   16   demonstrative slide, as well.

08:54:15   17              What is the layout editor feature?

08:54:19   18              ANSWER:     The layout editor feature is a toolkit

08:54:25   19   that allows -- has tools to -- for editing your village.

08:54:29   20   And then it also allows saving and loading village lots.

08:54:34   21              So if you would want to sort of have different

08:54:37   22   kinds of village layouts, layout editor allows you to do

08:54:43   23   that with ease.

08:54:43   24              QUESTION:     How is the copy layout feature

08:54:45   25   different from the layout editor?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 20 of 102 PageID #:
                                       18559                                         918



08:54:46    1            ANSWER:     And so the layout editor is a suite of

08:54:50    2   tools that you use to edit your village layouts.            A copy

08:54:55    3   layout feature is something where when you visit a clan

08:54:57    4   mate, you can actually take a layout that they made and

08:55:01    5   then save it into one of your empty layout slots that you

08:55:04    6   have in the layout editor.

08:55:05    7            QUESTION:     And turning back to the -- the copy

08:55:09    8   layout editor layout feature, what would players do to copy

08:55:16    9   other player's bases before the copy layout feature was

08:55:16   10   implemented?

08:55:17   11            ANSWER:     So they would simply visit the villages,

08:55:21   12   and then usually take a screenshot and then just use the

08:55:25   13   layout editor to build that layout themselves.

08:55:27   14            QUESTION:     I'd like to discuss a slightly

08:55:32   15   different issue now, and that is revenue.          How does

08:55:35   16   Supercell make revenue?

08:55:36   17            ANSWER:     Sure.   So we mainly make revenue by

08:55:42   18   selling something we call gems.        Gems are virtual currency

08:55:46   19   that you can actually use to get either resources like gold

08:55:49   20   and Elixir that I mentioned before.

08:55:51   21            Those are used to upgrade your things in the

08:55:53   22   village and make your village stronger.          And in Clash of

08:55:59   23   Clans, everything you start building has a timer, so you

08:56:02   24   can use gems to skip those timers.

08:56:07   25            QUESTION:     What does Supercell charge to use the
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 21 of 102 PageID #:
                                       18560                                         919



08:56:10    1   copy layout feature?

08:56:10    2              ANSWER:     We don't charge anything to use the copy

08:56:14    3   layout feature.      The copy layout feature is completely

08:56:16    4   free.

08:56:16    5              QUESTION:     We talked about several updates, the

08:56:23    6   Town Hall 12 update.       How, if at all, is revenue tied to

08:56:26    7   updates?

08:56:27    8              ANSWER:     Revenue is tied to updates because the

08:56:29    9   main thing that we sell is progression and content to the

08:56:33   10   players.

08:56:33   11              So whenever we -- we release new content in the

08:56:36   12   form of updates, then usually we have a group of players

08:56:42   13   that already have sort of reached the maxed-out state.

08:56:48   14              Like I mentioned with Town Hall 12, it had been

08:56:48   15   two-and-a-half years since the previous update.            And that

08:56:48   16   meant that there were actually a lot of players on Town

08:56:51   17   Hall 11 who were anxiously awaiting for new content, and

08:56:54   18   they didn't have anything to spend on -- at that point.

08:56:58   19              So whenever we release new content and a new town

08:57:03   20   hall level that gives you new buildings and new troops and

08:57:06   21   everything, then that demand gets a release, and people can

08:57:09   22   start progressing again and spending money again.            And

08:57:13   23   that, of course, feeds heavily into revenue.

08:57:15   24              QUESTION:     What other features have had a similar

08:57:17   25   impact?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 22 of 102 PageID #:
                                       18561                                         920



08:57:17    1            ANSWER:     Then in a different -- sort of different

08:57:20    2   vein, I think the gold path feature that we implemented

08:57:24    3   in -- I think it was April 2019, had a very positive impact

08:57:30    4   on revenue.

08:57:31    5            And it did so through -- like it offered some

08:57:34    6   unique things like unique hero skins.         And then also it was

08:57:38    7   an unbeatable value proposition in terms of, like, getting

08:57:42    8   progression at a very low price point.          And I think through

08:57:46    9   that, we succeeded in sort of widening our appeal to

08:57:49   10   different players.

08:57:50   11            QUESTION:     What, if any, relationship does gold

08:57:53   12   pass have with the copy layout feature?

08:57:55   13            ANSWER:     No relationship at all.

08:58:03   14            QUESTION:     Okay.     I'd like to talk about the

08:58:05   15   present lawsuit.     And if we can talk about the -- the

08:58:08   16   slide -- Plaintiff's Exhibit 33?

08:58:13   17            ATTORNEY:     Mr. Smith, if you can pull up

08:58:16   18   Plaintiff's Exhibit 33, please.

08:58:17   19            QUESTION:     And, Mr. Joas, can you please explain

08:58:20   20   what this is, please?

08:58:20   21            ANSWER:     Sure.     This is in my presentation at the

08:58:24   22   game developer's conference.        I talked about the gold pass

08:58:30   23   and how -- what made that successful.         And these were the

08:58:30   24   things that I mentioned.

08:58:37   25            We had a very good value proposition where we
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 23 of 102 PageID #:
                                       18562                                         921



08:58:37    1   loaded up the gold pass with so much value that it would be

08:58:41    2   hard to refuse.      It's something that you can get only once

08:58:45    3   per month, so we were comfortable with giving this extra

08:58:49    4   value at a lower -- lower price point.          And that, of

08:58:51    5   course, is appealing to those users or players who don't

08:58:54    6   have that much money to spend.        So this was for them.

08:58:56    7              And then we also had exclusive cosmetics, so we

08:59:00    8   had hero skins in the mix.       And we think that those also

08:59:04    9   have a unique appeal to some players that haven't spent any

08:59:08   10   money before.     And through that, we probably got them to

08:59:11   11   consider it.

08:59:12   12              QUESTION:     Okay.

08:59:12   13              ATTORNEY:     And, Mr. Smith, you can pull down the

08:59:16   14   exhibit.

08:59:17   15              QUESTION:     And now I'd like to turn to GREE in the

08:59:17   16   present lawsuit.

08:59:18   17              Mr. Joas, what, if any, monitoring has Supercell

08:59:21   18   done of GREE?

08:59:22   19              ANSWER:     None that I know of.

08:59:24   20              QUESTION:     What about GREE's games?

08:59:29   21              ANSWER:     Also, none that I know of.

08:59:31   22              QUESTION:     And what about GREE's patents?

08:59:34   23              ANSWER:     None that I know of.

08:59:35   24              QUESTION:     What, if any, changes has Supercell

08:59:39   25   made to the copy layout feature based on the -- this
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 24 of 102 PageID #:
                                       18563                                         922



08:59:42    1   present case?

08:59:43    2            ANSWER:     We haven't made any changes.

08:59:46    3            QUESTION:     Would removing copy layout be possible?

08:59:50    4            ANSWER:     Yes, it would be possible.

08:59:52    5            QUESTION:     Has Supercell removed the -- the copy

08:59:56    6   layout feature?

08:59:57    7            ANSWER:     No, we haven't.

08:59:58    8            QUESTION:     If removing the feature is possible,

09:00:05    9   why has Supercell not done so?

09:00:08   10            ANSWER:     Well, in this case, we don't think we've

09:00:11   11   done anything wrong, mainly because copying and pasting is

09:00:15   12   a very universal action.        It's existed in software

09:00:18   13   applications for a long time, and -- yeah.

09:00:20   14            QUESTION:     Has Supercell ever removed the layout

09:00:23   15   editor feature before?

09:00:24   16            ANSWER:     Yes, we have.

09:00:25   17            QUESTION:     Where?

09:00:26   18            ANSWER:     We removed in Japan for Japanese players

09:00:33   19   for -- for a period of around two years.

09:00:36   20            QUESTION:     And what impact, if any, did removing

09:00:41   21   the layout feature -- feature have in Japan?

09:00:44   22            ANSWER:     We didn't see any impact in revenue or

09:00:47   23   user metrics after having removed it.

09:00:50   24            QUESTION:     All right.    Let's move back to the copy

09:00:54   25   layout feature.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 25 of 102 PageID #:
                                       18564                                         923



09:00:54    1              You said it was introduced in 2018.        Why was it

09:00:58    2   not introduced earlier?

09:01:00    3              ANSWER:     Well, it wasn't really kind of an easy

09:01:06    4   decision to introduce it.        When players in Clash of Clans

09:01:10    5   get attached to their village and we kind of felt that it's

09:01:14    6   a bit risky to allow people to copy other players' layouts

09:01:19    7   because it might feel like cheapen -- cheapen their work.

09:01:24    8   Like, you make a layout yourself and then someone just

09:01:27    9   easily copies it.       We weren't sure how that feels for the

09:01:29   10   players.

09:01:29   11              And then also we had a concern that the meta game.

09:01:32   12   So what do people's villages look like overall?            What would

09:01:38   13   happen to that?      Would all the villages start looking the

09:01:41   14   same?   We had a concern with that, and we only added the

09:01:45   15   copy layout feature after we sort of found this kind of a

09:01:49   16   nice balance that you can only copy from your clan mates

09:01:52   17   and not from anyone in the game.

09:01:53   18              And that's -- that's -- when we figured this out

09:01:58   19   then we were comfortable adding that feature to the game.

09:02:00   20              QUESTION:     I understood.   Thank you, Mr. Joas.       I

09:02:03   21   have no further questions.

09:02:05   22              With that, I'll pass the witness.

09:02:06   23              QUESTION:     Good morning, Mr. Joas, my name is

09:02:08   24   Steve Moore, and we met previously, correct?

09:02:10   25              ANSWER:     Yeah.   Good morning, nice to meet you
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 26 of 102 PageID #:
                                       18565                                         924



09:02:12    1   again.

09:02:12    2              QUESTION:     All right.    You too.   Thank you.

09:02:14    3   Now --

09:02:14    4              VIDEOGRAPHER:     Excuse me.    Does he have his

09:02:19    5   microphone on?       I'm sorry.

09:02:20    6              THE WITNESS:     Can you hear me?

09:02:22    7              VIDEOGRAPHER:     Yes, that's better, yep.

09:02:25    8              Proceed.

09:02:26    9              QUESTION:     Now, you're the game lead for the Clash

09:02:33   10   of Clans team, correct?

09:02:34   11              ANSWER:     Correct.

09:02:35   12              QUESTION:     And that means you lead the team?

09:02:38   13              ANSWER:     Yes, correct.

09:02:40   14              QUESTION:     And you report to Supercell's CEO,

09:02:43   15   correct?

09:02:43   16              ANSWER:     Yes, correct.

09:02:44   17              QUESTION:     The Clash of Clans team has around 20

09:02:47   18   people on it, right?

09:02:48   19              ANSWER:     Yeah, that's about right.

09:02:50   20              QUESTION:     And around six of those people are the

09:02:52   21   programmers who write the source code for Clash of Clans?

09:02:56   22              ANSWER:     Yes, correct.

09:02:58   23              QUESTION:     Now -- but you don't have any training

09:03:01   24   or expertise in computer science, do you?

09:03:03   25              ANSWER:     No, I don't.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 27 of 102 PageID #:
                                       18566                                         925



09:03:04    1            QUESTION:     And you don't personally write source

09:03:08    2   code?

09:03:08    3            ANSWER:     No.

09:03:10    4            QUESTION:     And you don't read source code either?

09:03:12    5            ANSWER:     No.

09:03:12    6            QUESTION:     So you're not involved in reviewing the

09:03:15    7   source code that the programmers write on the Clash of

09:03:18    8   Clans team?

09:03:18    9            ANSWER:     No, I'm not.

09:03:19   10            QUESTION:     And you joined the company about four

09:03:23   11   years ago?

09:03:24   12            ANSWER:     Yeah, that's about right.

09:03:26   13            QUESTION:     2016, I think you said?

09:03:28   14            ANSWER:     Yeah.   I think it was --

09:03:32   15            QUESTION:     The layout editor feature was already

09:03:34   16   in place in Clash of Clans before you joined the company,

09:03:36   17   right?

09:03:36   18            ANSWER:     Not sure.

09:03:42   19            QUESTION:     Not sure?    Okay.

09:03:43   20            Well, it was already in place in Clash of Clans

09:03:46   21   before you started working on Clash of Clans, wasn't it?

09:03:49   22            ANSWER:     Yes, I think so, yes.

09:03:51   23            QUESTION:     And so you were not involved in the

09:03:54   24   decision to introduce the layout editor feature in Clash of

09:03:57   25   Clans, were you?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 28 of 102 PageID #:
                                       18567                                         926



09:03:58    1            ANSWER:     I was not.

09:03:58    2            QUESTION:     All right.     And you talked a little bit

09:04:01    3   on direct about the copy layout feature and why it was

09:04:04    4   introduced.   Do you recall that?

09:04:06    5            ANSWER:     Yes.

09:04:06    6            QUESTION:     But you weren't involved in Supercell's

09:04:09    7   decision to introduce the copy layout feature either, were

09:04:12    8   you?

09:04:12    9            ANSWER:     Not directly, no.

09:04:14   10            QUESTION:     Okay.   In fact, that was done by one of

09:04:22   11   the programmers, wasn't it?

09:04:23   12            ANSWER:     Yes, correct.

09:04:27   13            QUESTION:     Now, you testified that even though

09:04:29   14   Supercell could remove the copy layout feature, it hasn't

09:04:32   15   done it; is that right?

09:04:33   16            ANSWER:     Yeah, correct.

09:04:35   17            QUESTION:     And so, in other words, the feature has

09:04:37   18   been in the game and in the source code from June of 2018

09:04:42   19   when it was introduced up until today?

09:04:45   20            ANSWER:     Yeah, correct.

09:04:47   21            QUESTION:     And Supercell doesn't have any plans to

09:04:50   22   remove it either, does it?

09:04:52   23            ANSWER:     Not at the moment, no.

09:04:54   24            QUESTION:     Now, Supercell introduced the copy

09:04:57   25   layout feature to make players' lives more convenient,
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 29 of 102 PageID #:
                                       18568                                         927



09:05:02    1   right?

09:05:02    2            ANSWER:     Correct.

09:05:04    3            QUESTION:     Instead of having to build your town or

09:05:07    4   village layouts yourself, you could share the burden with

09:05:11    5   other people?

09:05:13    6            ANSWER:     Yes, correct.

09:05:13    7            QUESTION:     Are you familiar with an internal

09:05:20    8   messaging -- well, strike that.

09:05:22    9            You showed the jury on your direct examination I

09:05:25   10   think two primary things.       One was a presentation you had

09:05:29   11   given at a conference; is that correct?

09:05:31   12            ANSWER:     Yeah.

09:05:31   13            QUESTION:     And then the second was the release

09:05:34   14   notes for the Town Hall 12 release, which included the copy

09:05:41   15   layout feature, correct?

09:05:41   16            ANSWER:     Correct.

09:05:41   17            QUESTION:     And both of those are documents that

09:05:43   18   Supercell has shared publicly with the world, correct?

09:05:47   19            ANSWER:     Correct.

09:05:48   20            QUESTION:     Now, are you aware of an internal

09:05:51   21   messaging program that Supercell uses called Slack?

09:05:54   22            ANSWER:     Yes.

09:05:55   23            QUESTION:     And what is Slack?

09:05:56   24            ANSWER:     Slack is a messaging system.        I guess

09:06:03   25   there's a lot of different kinds companies use, but Slack
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 30 of 102 PageID #:
                                       18569                                         928



09:06:06    1   is one -- like a tool to facilitate internal

09:06:10    2   communications.

09:06:10    3            QUESTION:     All right.    And is there a channel on

09:06:13    4   your Slack program for the Clash of Clans team to use?

09:06:18    5            ANSWER:     Yes.

09:06:19    6            QUESTION:     And -- and you're part of that channel

09:06:21    7   as the lead of the team, I would take it?

09:06:24    8            ANSWER:     Yes.

09:06:24    9            QUESTION:     All right.

09:06:26   10            ATTORNEY:     If we could please pull up Plaintiff's

09:06:28   11   Exhibit 73.

09:06:29   12            QUESTION:     All right.    Do you see at the top here

09:06:42   13   that this is a series of messages using the Slack messaging

09:06:46   14   program from November of 2017?

09:06:51   15            ANSWER:     Yes.

09:06:55   16            ATTORNEY:     And if we could go to Page 5, please.

09:06:59   17            QUESTION:     We see there that, in fact, you sent

09:07:12   18   the message on this chain of messages, correct?

09:07:16   19            ANSWER:     Correct.

09:07:17   20            QUESTION:     All right.

09:07:18   21            ATTORNEY:     Now, if you could go to Page 6, please.

09:07:31   22   If you can scroll down a little bit to the message from --

09:07:33   23            QUESTION:     Do you see the name Marika Appel?

09:07:35   24            ANSWER:     Yes.

09:07:35   25            QUESTION:     All right.    And Ms. Appel is one of the
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 31 of 102 PageID #:
                                       18570                                         929



09:07:37    1   members of your Clash of Clans team, correct?

09:07:39    2              ANSWER:     Correct.

09:07:39    3              QUESTION:     And she sent a message at this time in

09:07:41    4   November of 2017 that said:       Copy layout, what do you guys

09:07:47    5   think?

09:07:47    6              Do you see that?

09:07:48    7              ANSWER:     Yes.

09:07:48    8              QUESTION:     And she referred to it as a quality of

09:07:52    9   life improvement?

09:07:52   10              ANSWER:     Yes.

09:07:54   11              ATTORNEY:     Now, if we could scroll down a little

09:07:57   12   bit more, please.

09:08:00   13              QUESTION:     Do you see the message from Darian

09:08:03   14   Vorlick?

09:08:03   15              ANSWER:     Yes.

09:08:03   16              QUESTION:     And Mr. Vorlick is also a member of the

09:08:07   17   Clash of Clans team, right?

09:08:08   18              ANSWER:     Correct, yes.

09:08:10   19              QUESTION:     And he responded and said:      It'd

09:08:13   20   definitely save a lot of time and definitely a big QoL

09:08:18   21   improvement.

09:08:19   22              Correct?

09:08:19   23              ANSWER:     Correct.

09:08:20   24              QUESTION:     And QoL means quality of life?

09:08:24   25              ANSWER:     Yes, correct.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 32 of 102 PageID #:
                                       18571                                         930



09:08:25    1            QUESTION:     Referring to the players' quality of

09:08:28    2   life, correct?

09:08:28    3            ANSWER:     Yes, our quality of life feature.

09:08:30    4            QUESTION:     Right.

09:08:33    5            ATTORNEY:     All right.    Now, if you could take that

09:08:35    6   down, please.

09:08:58    7            QUESTION:     I'd like to show you Plaintiff's

09:08:38    8   Exhibit 6 -- 606.     Now, this is another series of Slack

09:09:01    9   messages on the Clash of Clans team channel from November

09:09:04   10   of 2017, correct?

09:09:06   11            ANSWER:     Correct.

09:09:07   12            QUESTION:     And just to put it in context, this is

09:09:11   13   approximately seven months before Supercell decided to

09:09:14   14   introduce the copy layout feature in Clash of Clans?

09:09:17   15            ANSWER:     Uh-huh, correct.

09:09:19   16            QUESTION:     All right.

09:09:21   17            ATTORNEY:     If we could go to, please, on Page 2.

09:09:26   18   There is a message from an individual named Rauli.            Go

09:09:33   19   up -- go up a little bit, Ms. Moore.         There we go.     Right

09:09:36   20   there is fine.

09:09:37   21            QUESTION:     You see the name Rauli and a very long

09:09:41   22   last name that begins with the letter L?

09:09:44   23            ANSWER:     Yes.

09:09:44   24            QUESTION:     All right.    And he sent a message

09:09:47   25   indicating a few lines down:        Marika was asking if there
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 33 of 102 PageID #:
                                       18572                                         931



09:09:52    1   could be copy layouts option in the game.            Do you see that?

09:09:54    2              ANSWER:     Yes.

09:09:54    3              QUESTION:     Now, this individual -- this gentlemen

09:09:59    4   is the person who actually programmed the copy layouts

09:10:02    5   feature, correct?

09:10:03    6              ANSWER:     Yes, correct.

09:10:04    7              QUESTION:     And he was involved in the decision to

09:10:07    8   introduce copy layouts, right?

09:10:09    9              ANSWER:     Yes.

09:10:11   10              QUESTION:     All right.

09:10:13   11              MR. MOORE:     And if you -- if we scroll down a

09:10:18   12   little bit farther.

09:10:20   13              QUESTION:     There is a message from an individual

09:10:22   14   named --

09:10:23   15              ATTORNEY:     Please scroll down a little bit

09:10:25   16   farther.    There we go, the very bottom of the page.

09:10:28   17              QUESTION:     You see the name Stephan Demirdjian?

09:10:30   18              ANSWER:     Yes.

09:10:30   19              QUESTION:     Did I say that close to correct,

09:10:33   20   Mr. Joas?

09:10:33   21              ANSWER:     Close enough.

09:10:34   22              QUESTION:     All right.    Thank you.

09:10:34   23              Now, Mr. Demirdjian responds to the earlier

09:10:39   24   message and says:       I have been wishing for something like

09:10:43   25   this ever since I have been helping out.            Correct?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 34 of 102 PageID #:
                                       18573                                         932



09:10:46    1              ANSWER:     Correct.

09:10:47    2              QUESTION:     And he also says:    The process of

09:10:51    3   updating your base layout is such a pain in the, blank,

09:10:55    4   once you have to redo everything if it doesn't make sense

09:10:59    5   to just add stuff around it.          Do you see that?

09:11:02    6              ANSWER:     Yes.

09:11:02    7              QUESTION:     And for the record we blurred out the

09:11:07    8   word he used.

09:11:08    9              Now, Mr. Demirdjian is also a Supercell employee,

09:11:13   10   correct?

09:11:13   11              ANSWER:     Correct.

09:11:13   12              QUESTION:     All right.    And you mentioned -- on

09:11:20   13   your direct testimony, do you recall mentioning that before

09:11:20   14   copy layout, players could take a screenshot of another

09:11:25   15   layout that they liked and simply replicate it in their own

09:11:27   16   village?

09:11:27   17              ANSWER:     Correct, yes.

09:11:28   18              QUESTION:     And Mr. Demirdjian refers to that here

09:11:31   19   where he says:       Current process, I take screenshot of a

09:11:35   20   layout I like while attacking.

09:11:37   21              Do you see that?

09:11:37   22              ANSWER:     Yes.

09:11:39   23              ATTORNEY:     And if we could scroll to the top of

09:11:42   24   the next page, please.

09:11:46   25              QUESTION:     He then says that he sends that through
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 35 of 102 PageID #:
                                       18574                                         933



09:11:50    1   Slack to his PC and puts it on the screen while doing the

09:11:55    2   changes and reserves 20 to 30 minutes for it, right?

09:11:57    3              ANSWER:     Right.

09:11:58    4              QUESTION:     Okay.     In other words, so he's saying

09:11:59    5   that using the previous screenshot method would take him 20

09:12:02    6   to 30 minutes to copy a layout that he liked, right?

09:12:06    7              ANSWER:     Yes, for him.

09:12:08    8              QUESTION:     Okay.     Now, before you became Clash of

09:12:12    9   Clans game lead, the person in that job was named Tommi

09:12:21   10   Suvinen; is that right?

09:12:21   11              ANSWER:     Yes, correct.

09:12:23   12              ATTORNEY:     Could we please show Plaintiff's

09:12:25   13   Exhibit 68?

09:12:26   14              QUESTION:     Now, this is a Slack message up from

09:12:36   15   the Clash of Clans team from April of 2018.            Do you see

09:12:38   16   that?

09:12:38   17              ANSWER:     Yes.

09:12:39   18              QUESTION:     April 30th, I believe, correct?

09:12:43   19              ANSWER:     Yes.

09:12:43   20              QUESTION:     So this is a little more than one month

09:12:47   21   before Supercell actually introduced the copy layout

09:12:49   22   feature?

09:12:50   23              ANSWER:     Uh-huh.

09:12:51   24              QUESTION:     Is that correct?

09:12:52   25              ANSWER:     Yes.     Yes, that's correct.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 36 of 102 PageID #:
                                       18575                                         934



09:12:56    1              QUESTION:     All right.   Now, you testified on

09:12:57    2   direct about the fact that Supercell did not monitor GREE's

09:13:01    3   patents.    Do you recall that?

09:13:02    4              ANSWER:     Yes.

09:13:03    5              QUESTION:     All right.

09:13:05    6              ATTORNEY:     Can we go to the bottom of the page,

09:13:18    7   please?    A little farther.      Go on to Page 2, please.       I'm

09:13:21    8   sorry.

09:13:26    9              QUESTION:     Do you see the message from Mr. Suvinen

09:13:31   10   at the bottom of Page 2?

09:13:32   11              ANSWER:     Yes.

09:13:32   12              QUESTION:     And he wrote:   Copying

09:13:35   13   templates/layouts might be part of the GREE patent even

09:13:36   14   without the editor.

09:13:37   15              Do you see that?

09:13:38   16              ANSWER:     Yes.

09:13:39   17              QUESTION:     And that's the last message in this

09:13:42   18   chain, correct?

09:13:43   19              ANSWER:     Correct.

09:13:43   20              QUESTION:     And a little more than one month later,

09:13:45   21   Supercell introduced the copy layout feature into Clash of

09:13:48   22   Clans, correct?

09:13:49   23              ANSWER:     Correct.

09:13:51   24              QUESTION:     All right.   Now, you also talked on

09:13:57   25   direct about the layout editor and how it was removed in
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 37 of 102 PageID #:
                                       18576                                         935



09:14:02    1   Japan.   Do you recall that?

09:14:03    2            ANSWER:     Yes.

09:14:03    3            QUESTION:     All right.    And the reason that

09:14:07    4   Supercell removed that in Japan was that GREE and Supercell

09:14:12    5   were involved in litigation in Japan regarding that

09:14:15    6   feature, correct?

09:14:16    7            ANSWER:     Correct.

09:14:18    8            QUESTION:     All right.

09:14:19    9            ATTORNEY:     Could we please display Plaintiff's

09:14:24   10   Exhibit 129?

09:14:36   11            QUESTION:     This is an email from the same

09:14:39   12   Mr. Demirdjian to a group of people from November of 2017.

09:14:44   13   Do you see that?

09:14:45   14            ANSWER:     Yes.

09:14:46   15            QUESTION:     And the subject is:      CoC weekly update.

09:14:51   16   Do you see that?

09:14:51   17            ANSWER:     Yes, correct.

09:14:52   18            QUESTION:     And you use CoC as shorthand for Clash

09:14:53   19   of Clans, right?

09:14:53   20            ANSWER:     Yes.

09:14:54   21            QUESTION:     And do you see on the second line of

09:14:58   22   recipients that your name is the second name over?

09:15:01   23            ANSWER:     Yes.

09:15:01   24            QUESTION:     Okay.

09:15:02   25            ATTORNEY:     Now, if you could scroll down to the
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 38 of 102 PageID #:
                                       18577                                         936



09:15:04    1   bottom of the page, please.

09:15:06    2            QUESTION:     Do you see that Mr. Demirdjian says,

09:15:10    3   right near his signature there:        Furthermore, we are

09:15:13    4   impacted by lawsuit in Japan -- and then GREE in

09:15:17    5   parentheses.

09:15:18    6            Do you see that?

09:15:18    7            ANSWER:     Yes.

09:15:19    8            QUESTION:     And then he says:      The effects for us

09:15:22    9   are extremely undesirable as we need to remove the edit

09:15:28   10   mode and builder suggestions for the time being in Japan.

09:15:32   11            Correct?

09:15:32   12            ANSWER:     Correct.

09:15:34   13            QUESTION:     Now, are you aware that later --

09:15:38   14            ATTORNEY:     You can take that down, Ms. Moore.

09:15:40   15   Thank you.

09:15:41   16            QUESTION:     Are you aware that later on, Supercell

09:15:44   17   was able to restore the layout editor feature for its

09:15:48   18   players in Japan?

09:15:49   19            ANSWER:     Yes.

09:15:50   20            QUESTION:     And that was after the litigation with

09:15:53   21   GREE ended?

09:15:54   22            ANSWER:     Yes.

09:15:55   23            QUESTION:     And after that happened, Supercell

09:15:59   24   received messages that players were happy about the layout

09:16:03   25   editor being available again, correct?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 39 of 102 PageID #:
                                       18578                                         937



09:16:05    1            ANSWER:     Yeah, we got some messages.

09:16:08    2            QUESTION:     All right.     And you got it in your

09:16:09    3   forums that you make available for players?

09:16:12    4            ANSWER:     I think the forums and social media

09:16:17    5   channels, yes.

09:16:17    6            QUESTION:     Okay.     Like Twitter?

09:16:19    7            ANSWER:     Yes.

09:16:21    8            QUESTION:     Okay.     All right.   And is your

09:16:24    9   testimony you're not aware of any messages while the layout

09:16:29   10   editor was removed in which players were unhappy with that

09:16:33   11   decision by Supercell?

09:16:34   12            ANSWER:     Not that I know of, no.

09:16:36   13            QUESTION:     You're not aware of any?       Okay.

09:16:38   14            All right.        Now, you testified earlier about gems,

09:16:45   15   and that is the way that Supercell makes money in Clash of

09:16:48   16   Clans; is that correct?

09:16:49   17            ANSWER:     Correct.

09:16:50   18            QUESTION:     It makes money by selling gems to

09:16:53   19   players for real currency?

09:16:55   20            ANSWER:     Yes.

09:16:55   21            QUESTION:     All right.     Now, Supercell doesn't

09:16:59   22   charge anyone to download the game, right?

09:17:02   23            ANSWER:     No.

09:17:02   24            QUESTION:     And selling these gems is its only

09:17:06   25   source of revenue for Clash of Clans?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 40 of 102 PageID #:
                                       18579                                         938



09:17:08    1            ANSWER:     Not the only source of revenue.

09:17:10    2            QUESTION:     Okay.    Selling virtual goods is the

09:17:17    3   only source of revenue; is that correct?

09:17:19    4            ANSWER:     Yeah, broadly, I guess you could say so,

09:17:23    5   yes.

09:17:24    6            QUESTION:     Okay.    Well, isn't it true that the

09:17:25    7   main thing that you sell in Clash of Clans is gems?

09:17:28    8            ANSWER:     Yes.    I guess you could say that, yes.

09:17:31    9            QUESTION:     All right.    And if a player decides to

09:17:36   10   pay for -- well, let me strike that and back up.

09:17:39   11            Players can also earn gems in the game without

09:17:43   12   paying, correct?

09:17:44   13            ANSWER:     Correct.

09:17:44   14            QUESTION:     Or, on the other hand, they can decide

09:17:47   15   to pay for gems, correct?

09:17:49   16            ANSWER:     Correct.

09:17:50   17            QUESTION:     And if a player does decide to pay for

09:17:54   18   more gems, they can advance more quickly, compared with a

09:17:57   19   player that does not pay?

09:18:00   20            ANSWER:     Correct.

09:18:00   21            QUESTION:     Now, Clash of Clans has made the

09:18:02   22   largest amount of revenue for Supercell compared to any of

09:18:07   23   its other games, right?

09:18:09   24            ANSWER:     Yeah.

09:18:10   25            QUESTION:     But not all the players that play it
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 41 of 102 PageID #:
                                       18580                                         939



09:18:12    1   decide to pay; is that right?

09:18:15    2            ANSWER:     Yes, correct.

09:18:16    3            QUESTION:     In fact, it's something like 4 to

09:18:19    4   5 percent of all users actually pay real money for gems; is

09:18:24    5   that right?

09:18:24    6            ANSWER:     Yeah, sounds about right.

09:18:28    7            QUESTION:     Now, you're familiar with the term

09:18:31    8   "engagement" as it's used in the gaming industry?

09:18:37    9            ANSWER:     More or less.

09:18:38   10            QUESTION:     Okay.   And what engagement means is how

09:18:41   11   active players are in the game; is that right?

09:18:43   12            ANSWER:     Yes, it -- there's a lot -- quite a few

09:18:48   13   definitions for it.

09:18:50   14            QUESTION:     All right.    It also refers to how much

09:18:52   15   the players are enjoying the game; is that right?

09:18:55   16            ANSWER:     Yeah.

09:18:56   17            QUESTION:     And you would agree that there's a

09:18:58   18   correlation between being engaged and spending in the game?

09:19:06   19            ANSWER:     Yes.

09:19:07   20            QUESTION:     In other words, the more engaged you

09:19:09   21   are, the more likely you're able to spend real money in the

09:19:13   22   game, correct?

09:19:16   23            ANSWER:     Not exactly.

09:19:19   24            QUESTION:     Okay.   Do you recall that you were

09:19:23   25   deposed in this case --
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 42 of 102 PageID #:
                                       18581                                         940



09:19:24    1            ANSWER:     Yes.

09:19:25    2            QUESTION:     -- several months ago?

09:19:27    3            ANSWER:     Yes.

09:19:28    4            QUESTION:     All right.    And you had an opportunity

09:19:29    5   to review that transcript?

09:19:30    6            ANSWER:     Yes.

09:19:31    7            QUESTION:     All right.

09:19:32    8            ATTORNEY:     Could we please pull up Mr. Joas's

09:19:35    9   deposition transcript and go to Page 116.          116.

09:19:56   10            All right.     If you could scroll down, please, to

09:19:58   11   Lines 12 -- and show from 12 lines -- sorry, if you could

09:20:02   12   show from Line 12 to 19.

09:20:03   13            QUESTION:     Do you see at your deposition I asked

09:20:05   14   you the question:     Okay.   Do you have any expectation as to

09:20:08   15   how that metric that I think is what you call session

09:20:12   16   length would differ if you were to compare paying players

09:20:16   17   and non-paying players?

09:20:18   18            And your answer was:       I think there is a

09:20:22   19   correlation between being engaged and spending.            So the

09:20:26   20   more engaged you are, the more likely you are to spend.

09:20:29   21            Does that refresh your recollection as to your

09:20:32   22   earlier testimony?

09:20:33   23            ANSWER:     Yes.

09:20:33   24            QUESTION:     All right.    Thank you.

09:20:34   25            ATTORNEY:     Take that down.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 43 of 102 PageID #:
                                       18582                                         941



09:20:40    1             QUESTION:     You believe that time spent playing in

09:20:43    2   a game is a measure of engagement, correct?

09:20:45    3             ANSWER:     Yes.

09:20:45    4             QUESTION:     All right.

09:20:52    5             ATTORNEY:     Could we please show Plaintiff's

09:20:55    6   Exhibit 458?

09:21:00    7             QUESTION:     Now, you said earlier that Mr. Suvinen

09:21:05    8   was your predecessor as game lead, correct?

09:21:08    9             ANSWER:     Yes, correct.

09:21:09   10             QUESTION:     And this is a declaration that he

09:21:11   11   provided in September of 2017, correct?

09:21:13   12             ANSWER:     It seems so, yes.

09:21:14   13             QUESTION:     All right.    And that was around the

09:21:16   14   time that you were transitioning into that job; is that

09:21:19   15   right?

09:21:19   16             ANSWER:     Yes.

09:21:21   17             QUESTION:     Okay.   And it -- he provided this

09:21:23   18   declaration to the Tokyo District Court, correct?

09:21:27   19             ANSWER:     That's what it looks like, yes.

09:21:29   20             QUESTION:     All right.

09:21:31   21             ATTORNEY:     Now, if you could scroll down a little

09:21:33   22   bit to show Paragraph 1, please?

09:21:37   23             QUESTION:     Do you see that he says in the second

09:21:40   24   line:    I have knowledge about the functionality and

09:21:43   25   development of the layout editor feature in Clash of Clans?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 44 of 102 PageID #:
                                       18583                                         942



09:21:48    1             ANSWER:     Yes.

09:21:49    2             QUESTION:     All right.

09:21:49    3             ATTORNEY:     If we could go to Page 6, Paragraph 27,

09:21:54    4   please.

09:21:54    5             QUESTION:     All right.    This par -- in this

09:22:01    6   paragraph, Mr. Suvinen says:         When a player edits a layout

09:22:01    7   in village edit mode, the command of each respective

09:22:09    8   edit -- and I'll skip the parenthetical -- are directly

09:22:12    9   sent to Supercell's game servers each time the player

09:22:16   10   places, moves, or removes the building.

09:22:19   11             That's what he said in the declaration?

09:22:21   12             ANSWER:     Yes.

09:22:23   13             ATTORNEY:     If we could go, please, to Page -- to

09:22:26   14   Paragraph, I'm sorry, Paragraph 36, which is on Page 7.

09:22:29   15             QUESTION:     All right.    Now, in this paragraph, do

09:22:41   16   you see the statement that Mr. Suvinen makes four lines

09:22:45   17   down that reads:      The players' game session is always

09:22:49   18   running simultaneously on the device and on the game

09:22:52   19   server?

09:22:53   20             ANSWER:     Yes.

09:22:56   21             QUESTION:     All right.

09:22:58   22             ATTORNEY:     If we could go to Paragraph 38, please.

09:23:03   23             QUESTION:     In this paragraph, Mr. Suvinen says:

09:23:06   24   No data is stored on the client device.          Persistent storage

09:23:10   25   for the game data, including the layout editor data, is
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 45 of 102 PageID #:
                                       18584                                         943



09:23:14    1   only stored on the game servers.

09:23:16    2            Do you see that?

09:23:17    3            ANSWER:     Yes.

09:23:17    4            QUESTION:     And then in Paragraph 39, he says:

09:23:20    5   While the game is running on the device, the state of the

09:23:23    6   application is kept in the runtime memory of the device.

09:23:26    7            Is that what he said?

09:23:27    8            ANSWER:     Yes.

09:23:27    9            QUESTION:     All right.    And, to the best of your

09:23:30   10   knowledge, are all of these statements in the declaration

09:23:33   11   still true as of today for Clash of Clans?

09:23:36   12            ANSWER:     I can't say.

09:23:42   13            QUESTION:     Okay.

09:23:45   14            ATTORNEY:     That's all the questions I have.         I

09:23:47   15   would pass the witness.        Thank you.

09:23:48   16            QUESTION:     Mr. Joas, can you explain to the jury

09:23:51   17   again what quality of life features are?

09:23:52   18            ANSWER:     Yes.   Sure.   Quality of life features are

09:23:54   19   things that usually players request.         They're things that

09:23:58   20   we do for the convenience of the players in the game.

09:24:00   21            QUESTION:     Do quality of life features cause

09:24:03   22   people to want to play Clash of Clans?

09:24:05   23            ANSWER:     No, I wouldn't say so.

09:24:09   24            QUESTION:     What, if any, quality of life features

09:24:11   25   cause players to spend more money?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 46 of 102 PageID #:
                                       18585                                         944



09:24:13    1             ANSWER:     I don't think any --

09:24:15    2             ATTORNEY:     Objection, leading.

09:24:17    3             ANSWER:     -- quality of life features cause players

09:24:23    4   to spend more money.

09:24:24    5             QUESTION:     What impact on revenue do quality of

09:24:30    6   life features have in Clash of Clans?

09:24:31    7             ANSWER:     Very little I would say.

09:24:32    8             QUESTION:     And what impact do quality of life

09:24:34    9   features have on whether players begin playing Clash of

09:24:39   10   Clans?

09:24:39   11             ANSWER:     I don't think anyone begins playing Clash

09:24:45   12   of Clans because of quality of life features.

09:24:46   13             QUESTION:     And what impact do quality of life

09:24:49   14   features like copy layout have on players buying gems?

09:24:55   15             ANSWER:     I don't think there's any connection.         I

09:24:58   16   don't think copy layout actually contributes to gem sales

09:25:00   17   at all.

09:25:01   18             QUESTION:     During your cross-examination, you

09:25:03   19   looked at an exhibit, Plaintiff's Exhibit 068.            I'd like to

09:25:08   20   show that document to you again.

09:25:11   21             And at the top of exhibit PX-068, what -- what

09:25:20   22   date does this -- did this chat take place?

09:25:23   23             ANSWER:     April 30th, 2018.

09:25:25   24             QUESTION:     And what was going on between GREE and

09:25:28   25   Supercell at that time?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 47 of 102 PageID #:
                                       18586                                         945



09:25:32    1             ANSWER:     I'm not sure.   I guess -- yeah.

09:25:39    2             QUESTION:     Sorry, go ahead.

09:25:40    3             ANSWER:     I guess we -- we were dealing with the

09:25:43    4   Japanese lawsuit at that time.

09:25:48    5             ATTORNEY:     No further questions.

09:25:51    6             (Videoclip ends.)

09:25:52    7             THE COURT:     Does that complete this witness by

09:25:54    8   deposition?

09:25:54    9             MR. SACKSTEDER:     It does, Your Honor.       And I have

09:25:56   10   some exhibits that were used in the direct and redirect

09:26:00   11   portion of the deposition.

09:26:01   12             THE COURT:     If you'd like to announce those at

09:26:04   13   this time, that would be fine.

09:26:05   14             MR. SACKSTEDER:     Thank you, Your Honor.

09:26:06   15             PX-33, PX-159, PX-446, and in redirect PX-68.

09:26:13   16             THE COURT:     All right.   Call your next witness,

09:26:15   17   Mr. Sacksteder.

09:26:16   18             MR. SACKSTEDER:     Supercell calls Masaki Fujimoto,

09:26:25   19   who is a corporate representative of GREE.

09:26:27   20             THE COURT:     By deposition?

09:26:27   21             MR. SACKSTEDER:     Yes.

09:26:28   22             THE COURT:     Please proceed.

09:26:29   23             (Videoclip played.)

09:26:30   24             QUESTION:     Can you state your name for the record,

09:26:38   25   please?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 48 of 102 PageID #:
                                       18587                                         946



09:26:38    1            ANSWER:     Masaki Fujimoto.

09:26:43    2            QUESTION:     Where do you live?

09:26:51    3            ANSWER:     Japan.

09:26:51    4            QUESTION:     Where in Japan?

09:26:52    5            ANSWER:     Tokyo.

09:26:53    6            QUESTION:     What do you do for a living?

09:27:00    7            ANSWER:     I'm a director at GREE, Incorporated.

09:27:07    8            QUESTION:     What does it mean to be a director at

09:27:09    9   GREE, Incorporated?

09:27:12   10            ANSWER:     I'm a director selected at the

09:27:41   11   shareholders' meeting, and I am a director governed by the

09:27:48   12   Japanese company act -- company act.

09:27:52   13            QUESTION:     By director, you mean you are a member

09:27:55   14   of the board of directors?

09:27:56   15            ANSWER:     I'm a member of the board of directors.

09:27:57   16            QUESTION:     Do you hold any other positions with

09:27:59   17   GREE?

09:27:59   18            ANSWER:     I hold the position of CTO, and I also

09:28:26   19   hold the position of general manager of development.

09:28:28   20            QUESTION:     CTO means chief technology officer?

09:28:33   21            ANSWER:     Yes.

09:28:33   22            QUESTION:     Have you ever had responsibility

09:28:38   23   yourself for developing any specific games at GREE?

09:28:49   24            ANSWER:     15 years is a long time, so I can't say

09:29:24   25   that I'm absolutely correct in saying this, but I don't
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 49 of 102 PageID #:
                                       18588                                         947



09:29:27    1   think so.

09:29:28    2            QUESTION:     In Exhibit 27, which you have in front

09:29:32    3   of you, the title of the invention or the provisional title

09:29:36    4   is Battle System with Cards Arranged in Palette, correct?

09:29:47    5            ANSWER:     The -- the name of the invention is the

09:29:58    6   Battle System With Cards Arranged in a Palette, but there

09:30:03    7   is a -- it says provisional in brackets.

09:30:09    8            QUESTION:     Can you turn to the page of Exhibit 27

09:30:13    9   that has the number 28105 at the bottom?

09:30:19   10            Do you see the section that says Other Remarks?

09:30:22   11            ANSWER:     Yes.

09:30:23   12            QUESTION:     It refers to inventors at GeePlus

09:30:33   13   Incorporated, correct?

09:30:34   14            ANSWER:     Yes.

09:30:34   15            QUESTION:     And then it names Yuji Okada, Takahiro

09:30:40   16   Mori, and Mitsuki Iwao.      Do you see that?

09:30:44   17            ANSWER:     I don't know if that's how you read these

09:30:55   18   names, but I see the names.

09:30:57   19            QUESTION:     My question was, you made no effort to

09:31:01   20   find out what that contribution was, correct?

09:31:03   21            ANSWER:     My understanding is that their

09:31:41   22   contribution is as written here.

09:31:43   23            QUESTION:     Beyond what is written in the document,

09:31:45   24   you made no attempt to find out what specific elements of

09:31:49   25   the invention were contributed by any of the invention --
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 50 of 102 PageID #:
                                       18589                                         948



09:31:53    1   inventors, correct?

09:31:55    2              ANSWER:     I think their contribution is as written

09:32:27    3   here.

09:32:27    4              QUESTION:     And there's no information at all in

09:32:30    5   the document about the level of contribution of the

09:32:32    6   inventors at GeePlus Incorporated, correct?

09:32:40    7              ANSWER:     At this moment in time, all I -- I can

09:33:08    8   find are the names on the fifth page.

09:33:11    9              QUESTION:     Going back to Exhibit 27, is it your

09:33:22   10   understanding that the invention that is disclosed in

09:33:25   11   Exhibit 27 was included in the One Piece Adventure Log

09:33:32   12   game?

09:33:32   13              ANSWER:     My understanding is that this invention

09:34:23   14   was conceived during the -- the development of the process

09:34:26   15   of One Piece Adventure Log.

09:34:31   16              QUESTION:     Is it your understanding that the

09:34:34   17   invention was actually employed by One Piece Adventure Log?

09:34:53   18              ANSWER:     If my memory serves correct, I -- at the

09:35:07   19   very least, I believe it was implemented or employed.

09:35:11   20              QUESTION:     You mentioned earlier the Avatar

09:35:14   21   service.    What is that?

09:35:16   22              ANSWER:     Well, first of all, there is GREE, the

09:36:30   23   social networking service, and on that service, user --

09:36:36   24   users can create profiles.

09:36:38   25              And unlike a picture of your face used --
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 51 of 102 PageID #:
                                       18590                                         949



09:36:41    1   typically used on Facebook, GREE, the social networking

09:36:45    2   service, allows users to use graphics and also allows use

09:36:54    3   of customized clothing and items.

09:36:59    4              And you can basically create your own Avatar to

09:37:03    5   communicate with the other users.          And this is one of the

09:37:07    6   major features of the social -- the social networking

09:37:11    7   service.

09:37:11    8              QUESTION:     Do you consider the Avatar -- the

09:37:13    9   Avatar service to be a game?

09:37:15   10              ANSWER:     That depends on who you ask.      You may get

09:37:57   11   different answers.

09:37:59   12              QUESTION:     I'm asking you.

09:38:00   13              ANSWER:     You can say it a game -- you can say it's

09:38:11   14   a game.     At the same time, you can say it's not a game.

09:38:16   15              QUESTION:     You're the chief technology officer of

09:38:19   16   GREE, correct?

09:38:21   17              ANSWER:     Yes.

09:38:22   18              QUESTION:     Is there any description in Exhibit 27

09:38:25   19   of any technological implementation of the invention that's

09:38:30   20   described in the exhibit?

09:38:31   21              ANSWER:     From a technological perspective, No. 4

09:40:11   22   on Page 2 of this document, there is a mention of the word

09:40:16   23   "server."     That's about it.

09:40:18   24                QUESTION:    The way that a game is played depends

09:40:22   25   on the rules for the game, correct?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 52 of 102 PageID #:
                                       18591                                         950



09:40:28    1            ANSWER:     The word "game" has a very broad meaning.

09:41:19    2   There are -- there may be players who play the game by

09:41:24    3   breaking the rule.     So the meaning is too broad.         I don't

09:41:29    4   know.

09:41:29    5            QUESTION:     You don't know whether the way a game

09:41:34    6   is played is determined by the rules of the game?            Is that

09:41:41    7   your testimony?

09:41:41    8            ANSWER:     There are -- excuse me.

09:42:47    9            In some games, you play by following the rules.

09:43:00   10   But if you interpret the word "game" in -- in a broad

09:43:12   11   sense, because it has a broad meaning to it, there are

09:43:18   12   games where you play by not following the rules.

09:43:20   13            QUESTION:     The invention that's described in

09:43:26   14   Exhibit 27 was developed for use in the -- the One Piece

09:43:34   15   game, correct?

09:43:37   16            ANSWER:     I'm certain that a member submitted that

09:44:01   17   during the development phase.

09:44:02   18            QUESTION:     And the invention in Exhibit 27

09:44:09   19   establishes some of the rules by which the One Piece game

09:44:14   20   is played, correct?

09:44:15   21            ANSWER:     I believe there was an implementation to

09:44:49   22   the One Piece -- the game that reflected this idea.

09:44:52   23            QUESTION:     And that implementation establishes the

09:44:56   24   method in which the game operates, correct?

09:45:01   25            ANSWER:     If by "implementation" you mean source
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 53 of 102 PageID #:
                                       18592                                         951



09:45:28    1   code, then the game should operate according to that --

09:45:31    2   exactly according to that.

09:45:32    3              QUESTION:     Exhibit 29 is an invention disclosure,

09:45:37    4   correct?

09:45:37    5              ANSWER:     That depends on how you define the term

09:46:18    6   "disclosure."    But when I saw this document for the first

09:46:23    7   time, it was just the patent application sheet.

09:46:26    8              QUESTION:     The invention was developed for a game

09:46:30    9   that had the code name SUSANOO, correct?

09:46:37   10              ANSWER:     This was an idea that was conceived

09:47:00   11   during the development of SUSANOO, and that is what is

09:47:05   12   described in this document.

09:47:06   13              QUESTION:     And that game is a code name for the

09:47:11   14   Tenmega game, correct?

09:47:13   15              ANSWER:     Are you asking me the -- the code name

09:47:27   16   for Tenmega was SUSANOO?

09:47:32   17              QUESTION:     Sure.

09:47:34   18              ANSWER:     In that case, yes.

09:47:35   19              QUESTION:     The first page of Exhibit 29 refers to

09:47:38   20   a game called Clash of Clans.        Do you see that?

09:47:42   21              ANSWER:     Yes.

09:47:42   22              QUESTION:     This document was created and sealed in

09:47:57   23   August and September of 2013.        Were you aware of Clash of

09:48:03   24   Clans at that time?

09:48:03   25              ANSWER:     I know of its name, and this was seven
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 54 of 102 PageID #:
                                       18593                                         952



09:48:50    1   years ago, but I read this document.         So I must have known

09:48:56    2   of it.

09:48:58    3            QUESTION:     The Tenmega game was available to the

09:49:02    4   public for less than a year, correct?

09:49:05    5            ANSWER:     I don't have information regarding the

09:49:29    6   period of its public availability.         And, however, my sense

09:49:37    7   is, yes, it's around that.

09:49:41    8            (Videoclip ends.)

09:49:42    9            THE COURT:     Does that complete this witness by

09:49:44   10   deposition?

09:49:45   11            MR. SACKSTEDER:      Not quite, Your Honor, I don't

09:49:48   12   think.

09:49:48   13            THE COURT:     I'm sorry.    Let's continue then.

09:49:50   14            (Videoclip played.)

09:49:51   15            QUESTION:     One Piece Adventure Log is the only

09:49:54   16   GREE game that has ever included the invention that's

09:49:58   17   described in Exhibit 27, correct?

09:50:00   18            ANSWER:     As far as I know now, I think so.

09:50:29   19            QUESTION:     One Piece Adventure Log is no longer

09:50:32   20   publicly available, correct?

09:50:34   21            ANSWER:     That should be right.

09:50:42   22            QUESTION:     Was One Piece Adventure Log ever

09:50:45   23   distributed outside Japan?

09:50:47   24            ANSWER:     As far as I know, we never intended to

09:51:49   25   release this outside of Japan.        And, however, this product
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 55 of 102 PageID #:
                                       18594                                         953



09:51:53    1   was accessible from the Internet -- from the Internet

09:51:58    2   browser.    So, technically speaking, people outside of Japan

09:52:02    3   could have played this.

09:52:04    4              (Videoclip ends.)

09:52:09    5              MR. SACKSTEDER:      I believe that is it now,

09:52:12    6   Your Honor.

09:52:12    7              THE COURT:   I'm hesitant to ask again.

09:52:14    8              MR. SACKSTEDER:      I know.     Only two -- two takes

09:52:17    9   were made, so I think that's it.

09:52:18   10              THE COURT:   Okay.

09:52:19   11              MR. SACKSTEDER:      I have a couple notes on the --

09:52:21   12   on the exhibits.

09:52:22   13              THE COURT:   All right.        You can --

09:52:23   14              MR. SACKSTEDER:      The exhibits that were used

09:52:24   15   during the deposition were DX-27 and 29, and they're

09:52:28   16   actually DX-27A and 27B and 29A and 29B.           The As are the

09:52:35   17   Japanese original versions and the Bs are the certified

09:52:41   18   English translations.

09:52:43   19              THE COURT:   All right.        Thank you, counsel.

09:52:44   20              Ladies and gentlemen of the jury, we're going to

09:52:46   21   take this juncture to have a short recess.             You may simply

09:52:50   22   close your notebooks and leave them in your chairs.

09:52:52   23              Please remember all my instructions, including not

09:52:54   24   to discuss the case among yourselves.           Use this opportunity

09:52:58   25   to stretch your legs, get a drink of water, and we'll
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 56 of 102 PageID #:
                                       18595                                         954



09:53:01    1   continue with the next defense witness after you return.

09:53:05    2              The jury is excused for recess.

09:53:07    3              COURT SECURITY OFFICER:      All rise.

09:53:08    4              (Jury out.)

09:53:32    5              THE COURT:     Counsel, take about five or six

09:53:34    6   minutes, and then meet me in chambers, and we'll pick up

09:53:38    7   where we left off with the demonstrative disputes and other

09:53:41    8   matters.

09:53:41    9              Court stands in recess.

09:53:44   10              COURT SECURITY OFFICER:      All rise.

09:56:39   11              (Recess.)

10:32:23   12              (Jury out.)

10:32:24   13              COURT SECURITY OFFICER:      All rise.

10:32:24   14              THE COURT:     Be seated, please.

10:32:41   15              Mr. Moore, do I understand you have a proffer to

10:32:47   16   offer?

10:32:48   17              MR. MOORE:     We do, Your Honor.    Mr. Morlock would

10:32:50   18   be happy to make --

10:32:51   19              THE COURT:     Go to the podium, and let's get that

10:32:55   20   recited, please.

10:33:01   21              MR. MORLOCK:     Thank you, Your Honor.      Michael

10:33:01   22   Morlock.

10:33:04   23              Per our discussion in chambers, Plaintiff objects

10:33:07   24   to Dr. Claypool's testimony regarding Claim 1 for two

10:33:11   25   reasons.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 57 of 102 PageID #:
                                       18596                                         955



10:33:12    1             One, it is inconsistent with the Court's

10:33:14    2   construction of moving, which excluded real-time, and also

10:33:18    3   because he disavowed this argument during his deposition.

10:33:22    4             THE COURT:     All right.   That was thoroughly

10:33:25    5   discussed in chambers.

10:33:27    6             For the record, the Court's overruled that

10:33:30    7   objection, although I will note as an aside, Supercell has

10:33:34    8   made much in the record about the prejudice they've

10:33:36    9   suffered by not being able to bring their witnesses live to

10:33:40   10   trial.    In this particular case, it seems to have worked

10:33:43   11   very much to their benefit.

10:33:44   12             Nonetheless, the objections are overruled.

10:33:48   13             MR. MORLOCK:     Thank you, Your Honor.

10:33:50   14             THE COURT:     All right.   Let's bring in the jury,

10:33:53   15   please.

10:33:53   16             COURT SECURITY OFFICER:       All rise.

10:34:18   17             (Jury in.)

10:34:20   18             THE COURT:     Thank you for your patience, ladies

10:34:22   19   and gentlemen.    Please be seated.

10:34:25   20             Defendant, call your next witness.

10:34:30   21             MR. KOHM:    Your Honor, Supercell calls Mr. Stacy

10:34:33   22   Friedman.

10:34:33   23             THE COURT:     All right.   Mr. Friedman, if you'd

10:34:35   24   come forward and be sworn, please.

10:34:39   25             (Witness sworn.)
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 58 of 102 PageID #:
                                       18597                                         956



10:34:55    1              THE COURT:     Please come around, sir, have a seat

10:34:57    2   at the witness stand.

10:34:59    3              MR. KOHM:    Your Honor, may we approach with

10:35:02    4   binders?

10:35:02    5              THE COURT:     You may.

10:35:04    6              All right.     Mr. Kohm, you may proceed with your

10:35:35    7   direct examination.

10:35:36    8              MR. KOHM:    Thank you, Your Honor.

10:35:36    9              STACY FRIEDMAN, DEFENDANT'S WITNESS, SWORN

10:35:36   10                             DIRECT EXAMINATION

10:35:37   11   BY MR. KOHM:

10:35:37   12   Q.   Mr. Friedman, would you please state your name for the

10:35:42   13   record and spell it?

10:35:42   14   A.   Yes, my name is Stacy Friedman, S-t-a-c-y

10:35:49   15   F-r-i-e-d-m-a-n.

10:35:49   16   Q.   And Mr. Friedman, what do you do for a living?

10:35:52   17   A.   I am a small business owner, I'm an entrepreneur, an

10:35:57   18   inventor, gaming consultant.         I run a company called

10:36:00   19   Olympian Gaming LLC --

10:36:01   20              THE COURT:     Mr. Friedman, pull that microphone a

10:36:03   21   little closer to you, please.

10:36:04   22              THE WITNESS:     Yes, Your Honor.

10:36:05   23              THE COURT:     Thank you.

10:36:06   24              Continue, please.

10:36:08   25   Q.   (By Mr. Kohm)      Mr. Friedman, have you been retained by
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 59 of 102 PageID #:
                                       18598                                         957



10:36:11    1   Supercell in this case?

10:36:11    2   A.   I have.

10:36:12    3   Q.   And what were you retained to do?

10:36:14    4   A.   I was retained to perform an analysis on two U.S.

10:36:19    5   patents, Nos. 9,604,137 and 9,956,481, in regard to whether

10:36:28    6   they are valid and whether they are infringed by the Clash

10:36:32    7   Royale game.

10:36:32    8   Q.   Mr. Friedman, are you being compensated for your time

10:36:36    9   here?

10:36:36   10   A.   I am, yes.

10:36:38   11   Q.   And what are you being -- what rate are you being

10:36:42   12   compensated at?

10:36:43   13   A.   $575.00 an hour.

10:36:45   14            THE COURT:     Mr. Friedman, you're going to need to

10:36:46   15   either speak up or raise the microphone.          It doesn't do any

10:36:51   16   good if the jury doesn't hear you.

10:36:52   17            THE WITNESS:     I apologize.     Is this better?

10:36:54   18            THE COURT:     That's better.

10:36:54   19            All right.     Let's continue.

10:36:56   20   Q.   (By Mr. Kohm)     Is that your normal rate?

10:36:58   21   A.   It is, yes.

10:36:59   22   Q.   And, Mr. Friedman, do you have any stake in the outcome

10:37:03   23   of this litigation?

10:37:05   24   A.   No, not at all.

10:37:06   25   Q.   I want to talk a little bit about your background.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 60 of 102 PageID #:
                                       18599                                         958



10:37:13    1   How -- do you have experience in the area of game design?

10:37:15    2   A.   Oh, yes.     22 years professionally in the gaming

10:37:20    3   industry.

10:37:20    4   Q.   Prior to actually getting involved in the gaming

10:37:29    5   industry, did you obtain any degrees?

10:37:32    6   A.   Yes, I hold a computer science degree from Harvard.

10:37:36    7   Q.   And what year did you do that?

10:37:38    8   A.   Graduated in 1996.

10:37:39    9   Q.   And could you please briefly summarize your employment

10:37:44   10   history after you graduated?

10:37:46   11   A.   Sure.   I -- after I graduated, I went to the Bay Area.

10:37:50   12   I worked -- I was a software engineer during the dot-com

10:37:54   13   bubble, I worked at Oracle, I worked at a handful of small

10:38:00   14   start-ups.

10:38:00   15            In 1998, I joined a slot machine company, and

10:38:05   16   worked for them as a mathematician and software engineer.

10:38:09   17   Q.   I'm sorry.     I'm not sure you said it before, I want to

10:38:11   18   make sure, what was your degree in?

10:38:13   19   A.   Computer science.

10:38:14   20   Q.   Okay.   You said you joined a slot gaming -- company.

10:38:17   21   What did you do there?

10:38:18   22   A.   Yes, I was what's called a game designer.          In the

10:38:21   23   casino world, that means designing not only the game rules

10:38:24   24   but also looking at the mathematics and being able to

10:38:27   25   understand whether the house has the edge or how much the
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 61 of 102 PageID #:
                                       18600                                         959



10:38:31    1   house has the edge.

10:38:32    2   Q.   Did that involve any electronic games?

10:38:37    3   A.   Oh, yes, all of our games were electronic, video slot

10:38:42    4   machine games.

10:38:43    5   Q.   Did that work involve any software development?

10:38:45    6   A.   Yes.

10:38:45    7   Q.   How long have you been developing software?

10:38:47    8   A.   Professionally, since I got out of college.          I was

10:38:53    9   coding long before that.

10:38:55   10   Q.   And when you say coding, what do you mean?

10:38:57   11   A.   Software development.     Sorry, coding, writing code,

10:39:02   12   developing software.

10:39:03   13   Q.   What type of code?

10:39:04   14   A.   Well, I mean, I've written in a number of different

10:39:08   15   languages, I've used Java, I've used C, I've used C++, C#,

10:39:15   16   a handful of scripting languages.        The projects I've worked

10:39:18   17   on range from enterprise software, to casino games, to

10:39:20   18   mathematical analysis.

10:39:22   19   Q.   And the various -- various types of code you listed, is

10:39:26   20   that all source code?

10:39:29   21   A.   The first part, yeah, those are programming languages,

10:39:31   22   yes.

10:39:32   23   Q.   Are you a named inventor on any issued or pending

10:39:42   24   patents?

10:39:43   25   A.   I am, yes.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 62 of 102 PageID #:
                                       18601                                         960



10:39:44    1   Q.   Do you have a sense of how many?

10:39:47    2   A.   It's approximately 40 issued and/or pending patents.

10:39:55    3            MR. KOHM:     Your Honor, at this time, I'd like to

10:39:57    4   offer Mr. Friedman as a technical expert in the field of

10:39:59    5   video game design and social gaming and software

10:40:02    6   development in this matter.

10:40:03    7            THE COURT:     Is there objection?

10:40:04    8            MR. MOORE:     No objection, Your Honor.

10:40:06    9            THE COURT:     Then, without objection, the Court

10:40:07   10   will recognize this witness as an expert in those

10:40:10   11   particular fields.

10:40:11   12            You may continue.

10:40:12   13            MR. KOHM:     Thank you, Your Honor.

10:40:13   14   Q.   (By Mr. Kohm)     Mr. Friedman, a little background.

10:40:17   15            First, what is source code?

10:40:18   16   A.   Source code is what software developers write.           It's

10:40:25   17   usually -- it's a little cryptic, but it's readable by a

10:40:29   18   person because it has to be writable by a person.            And what

10:40:32   19   happens is you take the source code in whatever language,

10:40:35   20   and then typically you'll either interpret it or compile it

10:40:37   21   into what's called executable code, and that's what runs on

10:40:41   22   a computer.

10:40:41   23   Q.   And when reading this code, do you read it from front

10:40:45   24   to back like you would a book?

10:40:47   25   A.   No, not at all.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 63 of 102 PageID #:
                                       18602                                         961



10:40:48    1   Q.   How do you read it?

10:40:49    2   A.   So it depends on the language.       The language of the

10:40:54    3   code that I reviewed for this case was written in C++.             C++

10:40:59    4   is what's called an object-oriented programming language.

10:41:02    5              What that means is code is grouped into functions

10:41:05    6   that are grouped into larger objects.         And it's those

10:41:09    7   objects that represent things in the game.           For example, a

10:41:15    8   button for casting a spell or a creature for -- for running

10:41:18    9   around on the battle field.

10:41:20   10              And in order to truly understand how the code

10:41:22   11   works when it's running, you have to take a look at the

10:41:25   12   functions in the order that they're calling one another.

10:41:28   13              So it's sort of like -- rather than reading it

10:41:32   14   like a book, you would read it like a -- choose your own

10:41:35   15   adventure book.    Each function tells you only so far, in

10:41:39   16   that you get to the end of the page, and it says, well,

10:41:39   17   jump over here, jump back there.

10:41:41   18              So in order to understand how the code flows when

10:41:44   19   it's running, you have to trace through the calls each

10:41:47   20   function makes to one another.

10:41:49   21   Q.   Turning now to this case, Mr. Friedman, you were in the

10:42:03   22   courtroom when Dr. Akl offered his opinions?

10:42:05   23   A.   I was, yes.

10:42:06   24   Q.   Did you agree with those opinions?

10:42:07   25   A.   No.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 64 of 102 PageID #:
                                       18603                                         962



10:42:08    1   Q.   What is your opinion regarding the '137 and '481

10:42:15    2   patents?

10:42:15    3   A.   My opinion on the '137 and '481, first of all, it's my

10:42:21    4   opinion that both of those patents are invalid; and,

10:42:25    5   second, it's my opinion that both of those patents are not

10:42:29    6   infringed by the Clash Royale game.

10:42:31    7   Q.   And how did you come to those opinions?

10:42:33    8   A.   Well, so for the first one, the -- the invalidity side,

10:42:38    9   I reviewed not only the patents themselves, but I reviewed

10:42:42   10   some prior art.     I relied on my knowledge and background as

10:42:46   11   someone in the gaming space, and -- and I compared what was

10:42:52   12   alleged to be invented by the patents with what had existed

10:42:56   13   previously and what was -- what was described in the prior

10:42:59   14   art.

10:42:59   15               For the non-infringement side, I compared the

10:43:06   16   claims as they've been construed to the behavior of the

10:43:09   17   Clash Royale game, and that includes reviewing the behavior

10:43:15   18   of the game through playing it and videos, and that sort of

10:43:19   19   hands-on analysis, and then I also read through the source

10:43:23   20   code and confirmed that what you see is actually reflected

10:43:26   21   in -- in the behavior within the code.

10:43:30   22   Q.   You mentioned the term prior art.        Would you please

10:43:34   23   tell us what that means?

10:43:36   24   A.   Yes.    So prior art is basically anything that existed

10:43:41   25   in the public -- in other words, that the public would have
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 65 of 102 PageID #:
                                       18604                                         963



10:43:45    1   known about prior to the date of the invention of the

10:43:49    2   patents.

10:43:49    3              And I think the date that we were looking at, if I

10:43:58    4   recall -- I actually can't find the date that we rely -- I

10:44:04    5   think it was somewhere in 2013, but I can't remember what

10:44:08    6   the priority date is.      But I know that was in -- in the

10:44:10    7   analysis.      I just can't see it on the paper right now.

10:44:15    8   Q.   We'll -- we'll come back to that.

10:44:17    9   A.   Okay.

10:44:17   10   Q.   You -- you also used the term "as construed."           Whose

10:44:24   11   constructions were you using?

10:44:25   12   A.   Oh, I was using the Court's constructions.

10:44:27   13   Q.   And your opinions adopt those constructions?

10:44:30   14   A.   Yes, they do.

10:44:40   15              MR. KOHM:   Mr. Smith, can we pull up DX-51 for a

10:44:43   16   moment?      DX-51.

10:45:24   17   Q.   (By Mr. Kohm)     And just to make sure we're talking

10:45:26   18   about the same thing, Mr. Friedman, is this the '137 patent

10:45:30   19   to which you referred?

10:45:31   20   A.   Yes, that's the first page.

10:45:38   21              MR. KOHM:   Okay.   You can take it down, Mr. Smith.

10:45:40   22   Thank you.

10:45:41   23   Q.   (By Mr. Kohm)     All right.   I want to now turn to Clash

10:45:47   24   Royale, the game.

10:45:48   25   A.   Okay.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 66 of 102 PageID #:
                                       18605                                         964



10:45:50    1            MR. KOHM:    Mr. Smith, if you could pull up PX-150,

10:45:57    2   and play it from 9 seconds to 20 seconds at half speed.

10:46:04    3   Q.   (By Mr. Kohm)   And I would ask you to give a

10:46:06    4   description to the jury of the game mechanics that are

10:46:08    5   taking place.

10:46:09    6   A.   Sure.   So we're going to play this at half speed

10:46:12    7   because the game moves pretty quickly in real-time.

10:46:14    8            And what you're going to see is that the hand --

10:46:18    9   the empty hand of cards -- actually I think that was at

10:46:25   10   real speed.     Maybe it's not.

10:46:26   11            What happened was the hand of cards was empty.             It

10:46:29   12   came up from the bottom.      The Elixir bar was already half

10:46:32   13   full and was growing.      And then the finger came and dragged

10:46:36   14   across, picking a card, dropping it into the field, and --

10:46:39   15   and so let's -- let's go back and do a couple of those

10:46:41   16   sections again.

10:46:42   17            Let's start it around 10 seconds, I think.            Yeah,

10:46:46   18   that's perfect.

10:46:47   19            So there you could see -- you've already got an

10:46:50   20   empty hand of cards and the Elixir bar is growing and the

10:46:53   21   cards swoop in from the left.

10:46:55   22            And pause right there.

10:46:56   23            And so what's going to happen now is the finger is

10:46:59   24   going to drag a card from the hand of cards and drop it

10:47:03   25   into the battlefield.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 67 of 102 PageID #:
                                       18606                                         965



10:47:04    1            And now I'd like to slow this down a lot further

10:47:07    2   because this game does move pretty quickly.

10:47:09    3            What you're going to see is the finger will drop

10:47:13    4   the card into the battlefield.        And then a target -- see

10:47:17    5   the -- underneath on the -- the right side, underneath the

10:47:20    6   Mega Knight, there's a little square.         And that square is

10:47:24    7   what's called a spell target indicator.          Each of these --

10:47:27    8   these cards internally, they're called spells.

10:47:31    9            So you're casting a spell.        And that square is

10:47:34   10   where the card is going to show up.         Now, when the finger

10:47:37   11   lifts off the screen, there's -- that target is going to

10:47:40   12   stay there for a little delay, and then the card -- or the

10:47:44   13   character -- the Mega Knight in this case, will drop on to

10:47:51   14   the battlefield.

10:47:51   15            So during this whole time, you've got this Elixir

10:47:53   16   bar down at the bottom that represents how much magical

10:47:57   17   energy you have.     And -- and it's constantly growing.          So

10:48:00   18   you can see that throughout this entire process.

10:48:02   19            And now, the Mega Knight drops from the screen.

10:48:09   20   There's a little clock.      And after that clock expires, then

10:48:12   21   he starts marching up the field and beating up the enemies.

10:48:19   22   Q.   All right.   Thank you for that.       I now want to turn to

10:48:29   23   your opinions in this case.

10:48:32   24            MR. KOHM:    If you could pull up Slide 3,

10:48:34   25   Mr. Smith.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 68 of 102 PageID #:
                                       18607                                         966



10:48:35    1   Q.   (By Mr. Kohm)    What is your opinion regarding

10:48:41    2   non-infringement of the '137 and '481 patents?

10:48:43    3   A.   Yes, it's -- first of all, that there's a required

10:48:47    4   sequence of steps in order for there to be infringement.

10:48:49    5   And Clash Royale doesn't perform that sequence.            Mainly,

10:48:53    6   that selection comes before subtraction, and subtraction

10:48:57    7   comes before addition.

10:48:58    8            And, second, there's also a requirement -- and I'm

10:49:01    9   reading from the claim now -- that the controller permits

10:49:06   10   the player to select the game contents when the sum of the

10:49:11   11   points of the player characters and/or the game content

10:49:15   12   selected by the player is less than or equal to the upper

10:49:17   13   limit.

10:49:17   14            But in Clash Royale, the game actually permits the

10:49:20   15   player to select the game contents when the Elixir cost is

10:49:24   16   greater than the player's available amount of Elixir.

10:49:29   17            So for both of those reasons, it's my opinion that

10:49:33   18   Clash Royale does not infringe.

10:49:34   19            MR. KOHM:    Your Honor, at this time I would ask

10:49:36   20   that we seal the courtroom.       We're going to be getting into

10:49:40   21   some technical details of the operation of the source code

10:49:43   22   for Supercell and the mechanics of it.

10:49:44   23            THE COURT:    All right.     At counsel's request, I'll

10:49:47   24   order the courtroom sealed.       Those present and not subject

10:49:50   25   to the protective order that's been entered in this case
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 69 of 102 PageID #:
                                       18608                                         967



10:49:51    1   should exit the courtroom and remain outside until the

10:49:54    2   courtroom is reopened and unsealed.

10:49:56    3            (Courtroom sealed.)

10:49:56    4            (This portion of the transcript is sealed and

10:49:56    5             filed under separate cover as

10:49:57    6             Sealed Portion No. 3.)

11:12:49    7            (Courtroom unsealed.)

11:12:50    8            MR. KOHM:    Can I continue?

11:12:53    9            THE COURT:    Wait a minute, counsel.        Let's wait

11:12:55   10   until people get seated.

11:12:56   11            All right.    The courtroom is unsealed.

11:12:58   12            You may now proceed.

11:13:00   13            MR. KOHM:    Thank you, Your Honor.

11:13:01   14            Mr. Smith, if we could turn to Slide 5.

11:13:04   15   Q.   (By Mr. Kohm)    What is shown here, Mr. Friedman?

11:13:11   16   A.   This is a -- sort of timeline sequence of the sequence

11:13:15   17   of events that I depicted in the prior two flowcharts.

11:13:21   18            MR. KOHM:    Will you please run it, Mr. Smith?

11:13:23   19   A.   The arrow of time moves forward.        That is from left to

11:13:28   20   right.   Addition is constantly -- addition of Elixir is

11:13:31   21   constantly happening.

11:13:33   22            At one point, there's a phase where you're doing

11:13:36   23   selection.   That is the point in time where you're dragging

11:13:38   24   your finger from the card in the hand to the battlefield

11:13:41   25   and then letting it go.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 70 of 102 PageID #:
                                       18609                                         968



11:13:42    1            And then later on, the subtraction and then card

11:13:46    2   deployment occur.      But the -- the real point here is that

11:13:49    3   the addition of Elixir is happening constantly, including

11:13:52    4   after selection and before subtraction.

11:13:58    5            MR. KOHM:     And can we go to Slide 7, Mr. Smith?

11:14:02    6   Q.   (By Mr. Kohm)     And so what is your opinion,

11:14:05    7   Mr. Friedman, regarding whether Clash Royale performs the

11:14:11    8   selection and subtraction and addition sequence?

11:14:14    9   A.   It does not perform it in that order as required by the

11:14:18   10   construction.    And so it's my opinion that Clash Royale

11:14:20   11   does not infringe.

11:14:22   12   Q.   Is there a dispute between you and Mr. Akl regarding

11:14:27   13   the required sequence?

11:14:28   14   A.   Not to my knowledge, no.

11:14:32   15            MR. KOHM:     Go to Slide 8, please.

11:14:36   16   Q.   (By Mr. Kohm)     Do you recall Mr. Akl testifying

11:14:40   17   regarding the sequence in this test -- in this trial?

11:14:42   18   A.   I do.

11:14:46   19            MR. KOHM:     And can we go to Slide 10, Mr. Smith?

11:14:56   20   Just go to the end.

11:14:58   21   Q.   (By Mr. Kohm)     The labels you use in this slide, are

11:15:10   22   those the labels that you're referring to of selection,

11:15:17   23   subtraction, and addition in the patent?

11:15:18   24   A.   That's correct.

11:15:23   25   Q.   With respect to the conster -- I'm sorry, the loop we
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 71 of 102 PageID #:
                                       18610                                         969



11:15:26    1   were discussing earlier --

11:15:28    2   A.   Yes.

11:15:28    3   Q.   -- after a selection is made, where in this image would

11:15:36    4   that loop take place?

11:15:37    5   A.   Right.    The -- the image that -- that we've got on the

11:15:43    6   screen shows a blue bar for selection with an orange brace

11:15:48    7   underneath it.

11:15:49    8               Conceptually, the beginning of that brace is when

11:15:52    9   you first touch the card in the hand.         In the end of that

11:15:56   10   brace, is when you let it go in the field.           And at that

11:15:59   11   point, the player is done selecting the card because the

11:16:03   12   claim requires that the player do the selection.

11:16:07   13               And then after that, we go through that whole

11:16:09   14   process that we discussed.       The game creates the -- first,

11:16:12   15   it checks to see whether there's enough Elixir.            Then it

11:16:15   16   creates the message.       Sends it to the server.      And then it

11:16:20   17   goes back to the phone.

11:16:21   18               And during that time, addition is constantly

11:16:24   19   happening in that tick loop that we discussed.

11:16:27   20               MR. KOHM:   If you go to Slide 12, Mr. Smith.

11:16:33   21   Q.   (By Mr. Kohm)      Which claims does your -- does your

11:16:38   22   opinion implicate?

11:16:39   23   A.   This -- this opinion implicates all of the asserted

11:16:43   24   claims of both patents.       It implicates Independent Claim 1

11:16:47   25   and 14 of the '137 patent and Independent Claim 1 of the
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 72 of 102 PageID #:
                                       18611                                         970



11:16:54    1   '481.   And as a result, Dependent Claims 2 and 15 of the

11:16:59    2   '137 patent and 4 and 5 of the '481.         It's all of them.

11:17:04    3               MR. KOHM:    Next slide, Mr. Smith.

11:17:07    4   Q.   (By Mr. Kohm)      And what is your opinion regarding

11:17:15    5   the -- I think you called it the Future Play feature?

11:17:18    6   A.   Yes.    So we took a look at the

11:17:23    7   hasEnoughManaForDelayedCast function.         That demonstrates

11:17:25    8   that Clash Royale allows the player to select a card when

11:17:28    9   the actual cost of the card is greater than the current

11:17:31   10   amount of Elixir.        And so for that reason, as well, it's my

11:17:34   11   opinion that Clash Royale does not infringe.

11:17:38   12               MR. KOHM:    And next slide, Mr. Smith.

11:17:40   13   Q.   (By Mr. Kohm)      What claims does that implicate?

11:17:43   14   A.   That's also all of them because all the claims require

11:17:46   15   either that the player is permitted to select when the --

11:17:58   16   effectively the cost of the -- the card is less than or

11:18:00   17   equal to the upper limit of the point.

11:18:02   18               Or, in the '481 patent when the -- the cost of the

11:18:08   19   card is smaller than or less than.         So it's actually two

11:18:11   20   different tests.        In one patent it's less than or equal to.

11:18:15   21   In the other patent, it's just less than.          But in both

11:18:18   22   cases, in Clash Royale, you can select when it's greater

11:18:22   23   than.

11:18:22   24               So for -- for that reason, all of the claims are

11:18:24   25   not infringed.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 73 of 102 PageID #:
                                       18612                                         971



11:18:25    1   Q.   Thank you.

11:18:27    2               You also provided opinions regarding invalidity;

11:18:31    3   is that correct?

11:18:31    4   A.   I did.

11:18:32    5   Q.   What -- are you familiar with the term "POSITA"?

11:18:37    6   A.   Yes.

11:18:38    7               MR. KOHM:   Mr. Smith, if we could pull up the

11:18:41    8   first -- thank you.

11:18:44    9   Q.   (By Mr. Kohm)      What does POSITA mean?

11:18:45   10   A.   A POSITA is an acronym -- stands for person of ordinary

11:18:51   11   skill in the art.       And it's -- it's -- you look at the

11:18:54   12   question of whether a patent was obvious through the eyes

11:18:57   13   of one of these people of ordinary skill in the art.

11:18:59   14               So you don't look at it now in terms of what you

11:19:02   15   might think.      You look at it at the time the patent was

11:19:05   16   invented through the eyes of someone who was working in the

11:19:07   17   field at that time -- this person of ordinary skill.

11:19:10   18   Q.   Do you also look at the claims through the perspective

11:19:14   19   of a POSITA for infringement analysis?

11:19:17   20   A.   Yes.

11:19:18   21   Q.   And what about anticipation?

11:19:21   22   A.   My understanding of anticipation is that claim --

11:19:28   23   sorry.      A prior art reference has to directly disclose each

11:19:34   24   and every element of a -- of a claim.

11:19:40   25   Q.   And when you're making that determination, do you do
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 74 of 102 PageID #:
                                       18613                                         972



11:19:43    1   that through the eyes of a POSITA or someone else?

11:19:45    2   A.   It's my understanding, it's through the eyes of a

11:19:52    3   POSITA, yeah.

11:19:53    4   Q.   Do you have an opinion regarding what a POSITA's

11:19:57    5   qualifications are in this case?

11:19:58    6   A.   Yes.    At the time, basically what you're talking about

11:20:01    7   is someone who was working in the gaming field who was

11:20:04    8   making games.

11:20:05    9               So, generally speaking, they would have a degree

11:20:09   10   in computer science or some level of software.            They'd --

11:20:11   11   they'd have been working in software engineering.            They'd

11:20:14   12   have been doing the code.       They'd have been making games.

11:20:16   13   They'd be familiar with the similar types of systems that

11:20:16   14   are described to or contemporaneous to the patent itself.

11:20:23   15   So we're talking about network gaming systems.            They'd be

11:20:27   16   familiar with card battle games because that's what the

11:20:29   17   patent is directed to.       They'd have game design and

11:20:32   18   development experience.

11:20:34   19               MR. KOHM:   Next slide, Mr. Smith.

11:20:36   20   Q.   (By Mr. Kohm)      How did you conduct your invalidity

11:20:38   21   analysis?

11:20:39   22   A.   I reviewed the -- the prior art -- or I -- I looked at

11:20:48   23   prior art and basically went through prior art references,

11:20:56   24   what was disclosed by things that had come before the

11:20:59   25   patent.     And I compared it to the claims of the patent to
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 75 of 102 PageID #:
                                       18614                                         973



11:21:05    1   see whether one or more of those prior art references, that

11:21:10    2   is alone or in combination, disclosed all of the claimed

11:21:13    3   features of a given patent claim.

11:21:16    4   Q.   I see the word "anticipation" in this second bullet

11:21:20    5   point.   What is that?

11:21:20    6   A.   It's my understanding that a patent is invalid by

11:21:24    7   anticipation or anticipated if a single prior art reference

11:21:28    8   by itself discloses all of the limitations in a claim.

11:21:34    9   Q.   And I see "obviousness" in the next bullet.          What is

11:21:38   10   that?

11:21:39   11   A.   So obviousness is the test that if there are multiple

11:21:44   12   prior art references where not all of the elements of a

11:21:48   13   claim are disclosed in one but they might together be

11:21:52   14   disclosed by multiple, then you look at both of them

11:21:54   15   together, and say, well, would it have been -- would the

11:21:58   16   person of ordinary skill have been motivated to combine

11:22:01   17   them to understand that combination as something that would

11:22:06   18   make the patent obviousness?       And so that's the test for

11:22:10   19   obviousness.

11:22:12   20            MR. KOHM:    Next slide, Mr. Smith.

11:22:14   21   Q.   (By Mr. Kohm)   What do we see in this slide?

11:22:17   22   A.   These are -- these are the -- the cover pages of two

11:22:24   23   documents that I have relied on for prior art.            The first

11:22:27   24   is a manual for computer game called Magic: The Gathering,

11:22:32   25   which was released in 1997.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 76 of 102 PageID #:
                                       18615                                         974



11:22:34    1             The second was a -- a manual for a computer game

11:22:39    2   called BattleForge, which was released in 2009.

11:22:47    3             MR. KOHM:    Mr. Smith, could we go to Slide 8,

11:22:54    4   please -- Slide 7.

11:23:03    5   Q.   (By Mr. Kohm)    Mr. Friedman, do you have an opinion

11:23:08    6   regarding whether Magic and BattleForge disclosed the

11:23:14    7   limitations of -- I'm sorry, the preamble of Claim 1 of the

11:23:20    8   '137 patent and the preamble of Claim 14 of the '137

11:23:24    9   patent?

11:23:24   10   A.   Yes, they do.

11:23:27   11             MR. KOHM:    Mr. Smith, could we pull up DX-566,

11:23:35   12   please?   Thank you.

11:23:35   13   Q.   (By Mr. Kohm)    Does this relate to your opinion,

11:23:40   14   Mr. Smith -- I mean, Mr. Friedman?

11:23:41   15   A.   It does.   This is the manual for Magic, and it

11:23:46   16   discloses that there's going to be a platform on which

11:23:50   17   players can play over the Internet.         In other words, you've

11:23:53   18   got to use a server because that's how the Internet works.

11:23:56   19   You've got your machine.      You're connected to the Internet.

11:24:01   20             MR. KOHM:    Mr. Smith, can you pull up DX-957-1,

11:24:13   21   please?   No, I'm sorry, DX-957 at 1 -- I'm sorry, one of

11:24:25   22   the manual, not one of the exhibit.         There we go.      Thank

11:24:30   23   you.   Thank you.

11:24:30   24             If you could focus in on Creating an Account --

11:24:34   25   Creating an Account, sorry, not character.           Great.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 77 of 102 PageID #:
                                       18616                                         975



11:24:45    1               Actually I apologize, right above -- the paragraph

11:24:47    2   above Creating an Account.       Sorry.    Thank you.

11:24:50    3   Q.   (By Mr. Kohm)      What do we see here, Mr. Friedman?

11:24:53    4   A.   Yes.    This is part of the manual for the BattleForge

11:24:56    5   game.    It talks about -- effectively that BattleForge

11:24:59    6   requires an account to run.       So you've got to create an

11:25:02    7   account with Electronic Arts, the publisher of this game.

11:25:05    8               And then you can log in and -- and then play the

11:25:09    9   game.    So it's talking about, first, you install the game,

11:25:12   10   then you have to go create your account, and -- well,

11:25:16   11   that's what it's telling you.

11:25:18   12   Q.   Okay.

11:25:19   13               MR. KOHM:   Could we go to Page 4 of this exhibit,

11:25:24   14   Mr. Smith?

11:25:27   15   Q.   (By Mr. Kohm)      What is being shown here, Mr. Friedman?

11:25:30   16   A.   Yes, part of the -- the instruction manual discusses

11:25:34   17   how -- basically how you go online and -- and play network

11:25:38   18   games.      It's disclosing that you can check to see which of

11:25:42   19   your friends are online.

11:25:43   20               So this is a social feature.      And you can also

11:25:46   21   play online with -- with other players in

11:25:51   22   player-versus-player matches.

11:25:53   23               MR. KOHM:   And, Mr. Smith, can we go to the next

11:25:57   24   demonstrative?

11:25:59   25   Q.   (By Mr. Kohm)      How does this tell you that the --
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 78 of 102 PageID #:
                                       18617                                         976



11:26:02    1   BattleForge and Magic meet the preamble of Claim 1 and

11:26:07    2   Claim 14?

11:26:07    3   A.   Right.     So the preamble simply talks about a server

11:26:11    4   connected to a terminal device.        The terminal device in

11:26:13    5   this case would be the PC that you're playing these Windows

11:26:18    6   games on.      The server is what's out on the Internet that

11:26:21    7   the game is connected to.       Obviously, there's a

11:26:23    8   communication line.       That's what the Internet is.       And

11:26:25    9   these are battle games.

11:26:27   10               So together, and certainly in view of what one of

11:26:31   11   ordinary skill in the art would have known at the time,

11:26:33   12   these references disclose that the preambles of both

11:26:38   13   Claims 1 and 14 were in the prior art.

11:26:40   14   Q.   All right.

11:26:45   15               MR. KOHM:   Let's go to Limitation 1a and 14a.

11:26:50   16               And, Mr. Smith, can you please pull up DX-566 at

11:26:56   17   Page 9, and 652, if you can do them together?           Thank you.

11:27:01   18   Great.

11:27:02   19   Q.   (By Mr. Kohm)      All right.   What do we see here,

11:27:05   20   Mr. Friedman?

11:27:05   21   A.   Yes.     This is a description of the installation process

11:27:09   22   for Magic: The Gathering.       It talks about how you've got to

11:27:13   23   install the game on your PC, you copy the files on your

11:27:16   24   hard drive.

11:27:17   25               Obviously, when you're using a computer, that's
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 79 of 102 PageID #:
                                       18618                                         977



11:27:20    1   what a PC is.     And it's -- the point of the game is to

11:27:23    2   display images on your screen, so here's a screenshot.

11:27:25    3   Q.   Is there a controller disclosed here?

11:27:26    4   A.   Yeah, so a Windows 95 -- a computer running Windows 95

11:27:32    5   would have a controller, namely a CPU or microprocessor as

11:27:37    6   part of it.

11:27:37    7   Q.   What about information storage device?

11:27:40    8   A.   Information storage device would be a hard disk.

11:27:46    9   Q.   And would a computer have a hard disk?

11:27:48   10   A.   Yes, your computer would have to have a hard disk in

11:27:53   11   order to install this game.

11:27:55   12   Q.   All right.    What would this -- is there anything here

11:27:57   13   that tells you that there would be a display of images of a

11:28:01   14   game on a terminal device?

11:28:02   15   A.   Yes.    So, first of all, the installation process refers

11:28:06   16   to a brief animation.       One of ordinary skill would

11:28:10   17   understand that to just talk about animation on the screen.

11:28:13   18               And, second, there's a screenshot from a video

11:28:18   19   that represents the game being played.

11:28:20   20               So, again, these are video games.       So there are

11:28:22   21   going to be displays on -- on a video screen.

11:28:30   22               MR. KOHM:   Mr. Smith, can you pull up DX-957 at 1,

11:28:36   23   the same page we were at before?        Great.

11:28:39   24   Q.   (By Mr. Kohm)      What is shown here?

11:28:40   25   A.   This is the installation section for BattleForge, and
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 80 of 102 PageID #:
                                       18619                                         978



11:28:45    1   it's talking about very similar things to what we just

11:28:49    2   described.    Installing BattleForge on a PC, downloading the

11:28:54    3   game, launching the application.

11:28:57    4             It would be understood that you download the game

11:28:59    5   onto your computer, which would have a processor and a hard

11:29:04    6   drive.    And then would display images of the game on the

11:29:06    7   screen.

11:29:09    8             MR. KOHM:   And could we go to Page 9, Mr. Smith?

11:29:15    9   Q.   (By Mr. Kohm)    What is shown here?

11:29:16   10   A.   That's a screenshot from the game as published in the

11:29:20   11   manual.

11:29:20   12   Q.   Would this be displayed on a computer?

11:29:23   13   A.   Yes, that would be a computer screen -- screenshot.

11:29:31   14   Q.   And what is your conclusion regarding -- regarding

11:29:34   15   whether BattleForge and Magic practice Limitations 1a and

11:29:40   16   1 -- I'm sorry, 14a of the '137 patent?

11:29:41   17   A.   Yeah, it's my opinion that both BattleForge and Magic

11:29:46   18   disclose that limitation for both of those claims.

11:29:52   19   Q.   All right.

11:29:52   20             MR. KOHM:   Can you pull up the next limitations,

11:29:55   21   Mr. Smith?

11:30:03   22   Q.   (By Mr. Kohm)    Let's -- turning to Limitation 1c and

11:30:07   23   14c --

11:30:09   24             MR. KOHM:   Mr. Smith, can you pull up DX-566 at 65

11:30:13   25   and 111, if you can.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 81 of 102 PageID #:
                                       18620                                         979



11:30:15    1   Q.   (By Mr. Kohm)     What is shown here, Mr. Friedman?

11:30:21    2   A.   So let's see, we are looking at the Magic manual.            We

11:30:28    3   have highlighted that there is a creature in play -- that

11:30:32    4   is, there's a -- a -- a character on the battlefield.             And

11:30:38    5   it -- the manual is talking about how -- when you play

11:30:42    6   cards in the Magic game, one of the kinds of cards that you

11:30:45    7   can play acts to summon creatures onto the battlefield that

11:30:50    8   can battle for you.      So that's -- that's how Magic works.

11:30:53    9   Q.   Is there any information on game content?

11:30:56   10   A.   Right.     So a game content has been construed by the

11:31:00   11   Court to include character cards.        And Magic demonstrates

11:31:09   12   character cards.

11:31:10   13               You can see on the left side of the lower

11:31:14   14   left-hand window, I guess, there's a card that represents

11:31:17   15   Undead Knight.      And then there's one in -- there's actually

11:31:21   16   a handful in the lower hand -- where it says your hand,

11:31:27   17   there's -- they're hard to see, but there's a bunch of them

11:31:29   18   down there.

11:31:30   19               So these are the -- the character cards or the

11:31:36   20   cards in general that -- that Magic uses.

11:31:38   21   Q.   And would you have information on game content

11:31:43   22   corresponding to each player character?

11:31:46   23   A.   Yes.     So the -- the way Magic works is you've got this

11:31:52   24   deck of cards, and they represent spells.          Some of the

11:31:56   25   spells can summon characters.        Some of the spells can do
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 82 of 102 PageID #:
                                       18621                                         980



11:31:59    1   direct damage.    Some of the spells can do other things.

11:32:02    2             But some of those cards, the one that create or

11:32:04    3   summon characters, those would be game contents

11:32:08    4   corresponding to player characters.

11:32:10    5   Q.   Thank you.

11:32:12    6             MR. KOHM:   Mr. Smith, can you pull up DX-708?

11:32:19    7   Q.   (By Mr. Kohm)    What is shown here, Mr. Friedman?

11:32:29    8   A.   This is a screenshot from a video of BattleForge being

11:32:34    9   played.   It depicts a row of cards across the bottom,

11:32:41   10   and -- and it also depicts enemy and your own characters in

11:32:46   11   the field.   So your own characters are the ones sort of in

11:32:49   12   the green bubbles with the green bars across the top.

11:32:53   13   There's some enemy characters up at the top of the screen

11:32:56   14   with red hit bars being fired on by your cannons.

11:33:00   15   Q.   So what would be information on a game content

11:33:02   16   corresponding to each of the player characters?

11:33:04   17   A.   So down at the bottom of the screen, those -- those

11:33:07   18   cards are how you cast or how you summon your characters or

11:33:15   19   your Armies onto the field of battle.

11:33:16   20             So the Armies that you see sort of arrayed in

11:33:20   21   formation down in the lower right side of the screen in the

11:33:24   22   green bubble, those are your troops that have been

11:33:27   23   previously summoned onto the battlefield by playing those

11:33:31   24   cards.

11:33:32   25             MR. KOHM:   And, Mr. Smith, can you pull up DX-957
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 83 of 102 PageID #:
                                       18622                                         981



11:33:36    1   at 7.

11:33:37    2   Q.    (By Mr. Kohm)      What's shown here, Mr. Friedman?

11:33:39    3   A.    These are the specific cards that are used in

11:33:41    4   BattleForge, the -- the game content.

11:33:47    5   Q.    And so what's your opinion regarding whether

11:33:50    6   BattleForge and Magic disclose Claim Element 1c and 14c of

11:33:59    7   the '137 patent?

11:33:59    8   A.    They do.

11:34:03    9   Q.    I'm sorry -- I'm sorry, I -- I misspoke.

11:34:06   10                What's your opinion regarding whether Magic and

11:34:09   11   BattleForge disclose Claim Element -- well, I'm sorry -- I

11:34:18   12   apologize.

11:34:18   13                What's your opinion regarding whether Magic and

11:34:21   14   BattleForge disclose Claim 1b and Claim 14b of the '137

11:34:26   15   patent?

11:34:26   16   A.    They -- they do disclose it, the references that I've

11:34:31   17   just gone through disclose the features of both Claims 1b

11:34:36   18   and 14b.

11:34:37   19   Q.    Okay.

11:34:39   20   A.    Yes.

11:34:40   21   Q.    Look -- I want to -- turning to Claim 1c and 14c.

11:34:45   22                MR. KOHM:   Mr. Smith, can you pull up DX-566 at

11:34:51   23   51?

11:34:58   24   Q.    (By Mr. Kohm)      Does what is shown here from Magic

11:35:01   25   disclose information on game content?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 84 of 102 PageID #:
                                       18623                                         982



11:35:04    1              I'm sorry.    I'm sorry.

11:35:07    2              Does the information disclosed here from Magic

11:35:10    3   disclose a point set for each player characters and/or each

11:35:16    4   of the game contents?

11:35:16    5   A.    Yes, it does.     The casting cost of the Magic card is

11:35:24    6   described in the upper right corner.         That little -- in

11:35:28    7   this particular case, it's a little circle with a skull in

11:35:31    8   it.

11:35:32    9   Q.    And what is a casting cost?

11:35:34   10   A.    A casting cost is -- well, in Magic, each card costs a

11:35:39   11   certain amount of mana to play, so you have to pay that

11:35:43   12   cost in order to play the card.

11:35:51   13              MR. KOHM:    And Mr. Smith, if you could go to

11:35:55   14   DX-957 at 6.

11:36:04   15   Q.    (By Mr. Kohm)     What is shown here, Mr. Friedman?

11:36:06   16   A.    So this is a card in BattleForge, it's actually very

11:36:09   17   similar to Magic in that it's showing you a character and

11:36:12   18   then the cost to play it.       Also, in the upper right corner.

11:36:17   19   I mean, these are very similar because one came after

11:36:19   20   another.     The -- the -- the power cost, in this case, the

11:36:23   21   resource that you spend in BattleForge is called Power.

11:36:32   22   Q.    Thank you.

11:36:43   23              MR. KOHM:    Go to the next demonstrative,

11:36:45   24   Mr. Smith.

11:36:46   25   Q.    (By Mr. Kohm)     Do you believe that Claim 1c and
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 85 of 102 PageID #:
                                       18624                                         983



11:36:51    1   Claim Element 14c are satisfied by Magic and BattleForge?

11:36:55    2   A.   Yes, they are.

11:36:57    3   Q.   One clean-up point -- just information storage device.

11:37:09    4   Do Magic and BattleForge disclose an information storage

11:37:13    5   device?

11:37:13    6   A.   Yes, they both disclose that the information storage

11:37:16    7   device on your Windows computer, namely the hard drive

11:37:22    8   where you install the game, is what stores the information

11:37:27    9   that's claimed in Claims 1b and 14b.

11:37:38   10   Q.   Turning to Claim 1e and 14e.

11:37:42   11               MR. KOHM:   Mr. Smith, can you please pull up

11:37:47   12   DX-566 at 111 -- no, I'm sorry, 151.

11:38:05   13   Q.   (By Mr. Kohm)      Mr. Friedman, does this from Magic

11:38:08   14   disclose information on an upper limit of a point set for a

11:38:14   15   battle for a predetermined battle event?

11:38:20   16   A.   The image of the screen does not.

11:38:21   17   Q.   Do you believe that there is an upper limit of a point

11:38:28   18   set for the battle of a predetermined battle event in

11:38:32   19   Magic?

11:38:32   20   A.   Absolutely.

11:38:33   21   Q.   Why?

11:38:33   22   A.   Magic discloses a -- that you have a mana pool that

11:38:39   23   over time, as -- as -- as you play turns, you can play what

11:38:44   24   are called land cards.       And those land cards can be tapped

11:38:48   25   or harvested for mana.       There are other ways to get mana,
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 86 of 102 PageID #:
                                       18625                                         984



11:38:55    1   as well, but the point is you have a pool of mana, and you

11:38:59    2   can -- you can tap that mana to -- or, sorry, tap that --

11:39:04    3   tap that resource pool to spend those resources on casting

11:39:07    4   cards that then go into your battlefield or create other

11:39:12    5   spell effects.

11:39:13    6   Q.   Casting Cost is highlighted on the slide.          Does that

11:39:16    7   relate to point set?

11:39:17    8   A.   That is the point set -- yes, that is the point of a

11:39:21    9   game content, that's correct.

11:39:29   10            MR. KOHM:    Mr. Smith, can we go to 95 -- DX-957 at

11:39:36   11   6, please?

11:39:37   12   Q.   (By Mr. Kohm)   Does anything from this image of

11:39:44   13   BattleForge lead you to believe that Limitation 1e and 14e

11:39:49   14   are disclosed?

11:39:50   15   A.   Sure.   The -- the -- the power cost for casting the --

11:40:01   16   the card that's on the screen, in this case the Fallen

11:40:08   17   Skyelf, is in the context of the remainder of the manual.

11:40:11   18   The way you play cards in BattleForge is very similar.              You

11:40:14   19   have a pool of available power.

11:40:18   20            In BattleForge, it actually grows over time, sort

11:40:22   21   of constantly.    But -- but, in this case, you spend that

11:40:25   22   power to put these troops of these cards on to the field.

11:40:36   23            MR. KOHM:    And if we could jump along to DX-566,

11:40:42   24   please, at 111.

11:40:45   25   Q.   (By Mr. Kohm)   And this is from Magic?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 87 of 102 PageID #:
                                       18626                                         985



11:40:48    1   A.   That's correct.     This is the -- the manual for Magic,

11:40:51    2   and the mana pool that I referred to earlier is highlighted

11:40:55    3   in yellow in the lower left corner.

11:41:08    4            MR. KOHM:     And if we could go to DX-566 at 115.

11:41:17    5   Q.   (By Mr. Kohm)     What is shown here?

11:41:23    6   A.   Right.   This is also from the Magic manual.         It talks

11:41:26    7   about the process of selecting a spell to cast.            So it says

11:41:30    8   once you've picked the card that you want to play, you have

11:41:32    9   to pay for that card by spending the mana that's in your

11:41:36   10   mana pool.

11:41:40   11   Q.   All right.

11:41:47   12            MR. KOHM:     And if we could go to DX-708, please.

11:41:59   13   No, it's -- oh, yes, that's -- if you could zoom in on the

11:42:06   14   50, please.

11:42:08   15   Q.   (By Mr. Kohm)     What are we seeing here?

11:42:10   16   A.   This is a screenshot from the video of BattleForge, and

11:42:13   17   the 50 in the big oval at the top of the screen represents

11:42:18   18   your current power at this point in the game.           And then

11:42:21   19   there are two arrows.      And it's a little blurry.

11:42:25   20            But what you see is two sources of power that are

11:42:28   21   going into that current power.        In other words, they're not

11:42:31   22   there yet, but that represents the -- the rate of flow of

11:42:36   23   power that you're currently generating from the sources in

11:42:39   24   the game.

11:42:43   25   Q.   All right.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 88 of 102 PageID #:
                                       18627                                         986



11:42:44    1            MR. KOHM:    If we could go to the next

11:42:45    2   demonstrative, Mr. Smith.

11:42:47    3   Q.   (By Mr. Kohm)   So I want to do a real quick

11:42:51    4   run-through --

11:42:51    5            MR. KOHM:    Sorry, Your Honor.

11:42:52    6   Q.   (By Mr. Kohm)   Looking to Claim 1d, what would be the

11:42:55    7   point set for each player of the player characters and/or

11:42:59    8   each of the game contents in Magic?

11:43:02    9   A.   In Magic that's the casting cost in mana for each card.

11:43:07   10   Q.   What about BattleForge?

11:43:08   11   A.   It's the power cost for each card.

11:43:11   12   Q.   And turning to Claim limitation 1e, what would be the

11:43:11   13   information of an upper limit of a point set for a battle

11:43:18   14   with a predetermined battle event in Magic?

11:43:18   15   A.   In Magic, that would be the amount of mana in the mana

11:43:21   16   pool.

11:43:22   17   Q.   Okay.   And what would meet Claim 1e and 14e for

11:43:27   18   BattleForge?

11:43:28   19   A.   For BattleForge, that would be the amount of power in

11:43:30   20   your power meter up at the top of the screen in that oval

11:43:33   21   that we saw.

11:43:35   22   Q.   Okay.

11:43:35   23            MR. KOHM:    Mr. Smith, could we go to the next

11:43:39   24   limitations?

11:43:40   25   Q.   (By Mr. Kohm)   And turning to Claim 1f and 14f.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 89 of 102 PageID #:
                                       18628                                         987



11:43:45    1             MR. KOHM:    Could we go to DX-566, again, at 111?

11:43:50    2   Q.   (By Mr. Kohm)    Is there a controller that's displaying

11:44:03    3   a plurality of game contents in this first field here?

11:44:08    4   A.   That's right.    The controller is your PC in this case,

11:44:11    5   and the hand of cards is shown in -- well, highlighted in

11:44:15    6   yellow.   This is a page out of the manual from Magic.

11:44:18    7   Q.   And is the player able to select that game content?

11:44:22    8   A.   That's right.    That's the way you play the game is you

11:44:25    9   go through -- it's really a scrolling menu of available

11:44:28   10   cards, and you can click on one, drag it or play it on to

11:44:32   11   the field.

11:44:33   12   Q.   All right.

11:44:33   13             MR. KOHM:    Pull up Page 114, please.

11:44:39   14   Q.   (By Mr. Kohm)    What is shown here?

11:44:41   15   A.   This is further instruction on how to interact with the

11:44:45   16   hand window.      So it's noting that it's a small window

11:44:49   17   floating over the territory -- territory is where you play

11:44:52   18   the cards -- and this represents the hand of cards.

11:44:56   19             So the analogy is when you're playing the physical

11:44:58   20   game, the actual physical game of Magic, you're holding the

11:45:03   21   hand of cards.      This is the computer implementation of

11:45:06   22   that.

11:45:07   23             And it talks about how you can move the window

11:45:09   24   around.   You're going to want to do that if the battlefield

11:45:11   25   gets really complicated because you can have cards
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 90 of 102 PageID #:
                                       18629                                         988



11:45:15    1   everywhere.      So you can just drag the hand out of the way.

11:45:18    2   Q.   Thank you.

11:45:20    3            MR. KOHM:     Can we pull up DX-708, please?

11:45:24    4   Q.   (By Mr. Kohm)     And in BattleForge, what would be the

11:45:28    5   controller displaying a plurality of the game contents in

11:45:34    6   the first field?

11:45:34    7   A.   Right.     So at the bottom of the screen is the list of

11:45:37    8   available cards to play.      It's --

11:45:40    9            MR. KOHM:     Mr. Smith, are you able to hide your

11:45:43   10   controller?      Thank you.

11:45:47   11   A.   Perfect.

11:45:48   12            Yes, there's -- there's a list of all the cards

11:45:50   13   that are available for the players.         Some of them can be

11:45:54   14   selected based on their sort of full height, and you can

11:45:57   15   see them all, and others are sort of tucked down behind the

11:46:01   16   bottom of the screen, and so you can't play those.

11:46:04   17   Q.   And does this enable a player to select at least one

11:46:07   18   desired king -- game content from a plurality of game

11:46:11   19   contents to attack?

11:46:12   20   A.   That's right.     There's a plurality, obviously, at the

11:46:15   21   bottom, and the ones that are ticked up and have the full

11:46:20   22   color in them, those are the ones that you can select.

11:46:23   23   Q.   What are the enemy characters here?

11:46:25   24   A.   Oh, the enemy characters are your opponents in the

11:46:28   25   game.   At the very top of the screen, sort of hidden in a
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 91 of 102 PageID #:
                                       18630                                         989



11:46:32    1   cloud of magical explosions are some enemy troops that are

11:46:38    2   coming to attack your base.       So your towers are firing on

11:46:41    3   them.   You see these little white comets heading towards

11:46:46    4   them.

11:46:46    5   Q.   And what about Magic, who area -- what are the enemy

11:46:48    6   characters in Magic?

11:46:49    7   A.   Oh, in Magic, the enemy characters are the characters

11:46:53    8   that the opponent's players summon onto the battlefield.

11:46:56    9   So you and your opponent are both summoning features onto

11:47:00   10   the battlefield.

11:47:01   11            MR. KOHM:    All right.     Move on to the next

11:47:03   12   demonstrative, Mr. Smith.

11:47:05   13   Q.   (By Mr. Kohm)    Turning to Limitation -- do you believe

11:47:10   14   Limitation 1f and 14f are met by Magic and BattleForge?

11:47:15   15   A.   Yes, I do, for both claims and for both references.

11:47:18   16   Q.   Okay.    Moving on to 1g and 14g.

11:47:22   17            MR. KOHM:    Mr. Smith, can you pull up DX-566 at 65

11:47:28   18   and 115, please?

11:47:31   19   Q.   (By Mr. Kohm)    And does this show that when a -- that

11:47:41   20   the controller permits a player to select the game content

11:47:41   21   when a sum of the points of a player characters and/or game

11:47:48   22   content selected by the player is less or equal than -- or

11:47:51   23   equal two the upper limit of the point?

11:47:54   24   A.   Right.    Yes, it does.   The upper limit of the point in

11:47:59   25   Magic is the player's mana.       And the point is the cost to
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 92 of 102 PageID #:
                                       18631                                         990



11:48:05    1   play the card.

11:48:07    2            And so, here, in Magic, what you have is the mana

11:48:10    3   cost of a card.    You have to be able to afford the mana

11:48:15    4   cost of the card in order to play it.

11:48:16    5   Q.   And at the very bottom, it says:        You must draw enough

11:48:21    6   mana from your mana pool, land in play, or other

11:48:27    7   mana-producing cards to power the spell.

11:48:29    8            What does that mean?

11:48:31    9   A.   Right.   So there are actually numerous sources of

11:48:36   10   magical power or mana in the game, Magic: The Gathering.

11:48:37   11            One source of power is you have that mana pool

11:48:40   12   that we've already talked about.        Lands in play can be

11:48:46   13   harvested or what are called tapping -- turn the card

11:48:48   14   sideways, and that produces a mana which then goes into

11:48:51   15   your mana pool.

11:48:51   16            There are other mana-producing cards.           For

11:48:53   17   example, there's a card called Dark Ritual where you play

11:48:55   18   it, its cost is one black mana, and it generates three

11:48:59   19   black mana.

11:49:00   20            So there -- there are cards, for example, that --

11:49:04   21   there's another card Llanowar Elves where if you tap it, it

11:49:10   22   creates a green mana.      So there -- there are sources of

11:49:14   23   mana that aren't just the lands that you have in play.

11:49:16   24   Q.   Thank you.

11:49:16   25            MR. KOHM:    Dr. -- Mr. Smith, can you pull up
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 93 of 102 PageID #:
                                       18632                                         991



11:49:19    1   DX-708 again at -- just the screen of 840?

11:49:28    2   Q.   (By Mr. Kohm)      This screenshot from BattleForge, is it

11:49:31    3   showing the ability -- or, sorry, showing a controller

11:49:34    4   permitting the display of a plurality of game contents in

11:49:38    5   the first field of a terminal device so that the player can

11:49:41    6   select the desired game content?

11:49:43    7   A.   Yes, it does.      At the bottom of the screen, you see

11:49:46    8   some of the cards are available to play because they're not

11:49:49    9   grayed out.    And those are the ones that currently are able

11:49:54   10   to be afforded based on -- if you look at the upper right

11:49:58   11   corner of the screen, you see the 84 in the bubble.

11:50:00   12   That's -- the prior screen we saw was 50, but power in

11:50:05   13   BattleForge has grown to 84 in -- in this particular

11:50:08   14   screenshot.

11:50:09   15   Q.   And when a sum of the points is selected -- I'm sorry.

11:50:13   16   Does this also disclose 1g and 14g -- when the sum of the

11:50:20   17   points of a player characters and game content selected by

11:50:23   18   the player is less to or equal than the upper limit?

11:50:27   19              THE COURT:    You know, Mr. Kohm, if you're going to

11:50:29   20   mumble and you're going to do it so fast that the court

11:50:33   21   reporter can't write it down, it's not going to help

11:50:35   22   anybody.

11:50:35   23              MR. KOHM:    Understood, Your Honor.

11:50:36   24              THE COURT:    Be mindful of the record, please.

11:50:38   25              How much -- how much do you anticipate the
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 94 of 102 PageID #:
                                       18633                                         992



11:50:39    1   remainder of your direct to be time-wise?

11:50:41    2               MR. KOHM:    10 -- 10 minutes.

11:50:42    3               THE COURT:    All right.   Let's see if we can't move

11:50:45    4   along.

11:50:46    5               MR. KOHM:    Okay.

11:50:48    6   Q.   (By Mr. Kohm)       Mr. Friedman, looking at 708 -- DX-708

11:51:01    7   at 840, anything here tell you that -- or disclose the

11:51:06    8   concept of a controller allowing you to select a player if

11:51:10    9   you have enough mana?

11:51:11   10   A.   Yes.    In this case, it's the power.       But, yeah,

11:51:15   11   BattleForge does disclose that you can play a card if you

11:51:17   12   can afford its cost, yes.

11:51:20   13   Q.   All right.

11:51:20   14               MR. KOHM:    Next slide, Mr. Smith.

11:51:24   15   Q.   (By Mr. Kohm)       Does this -- do you believe Claim

11:51:27   16   Elements 1g and 14g are -- are met by those two games --

11:51:32   17   I'm sorry, by BattleForge and Magic?

11:51:34   18   A.   Yes, I believe that both Claims 1 and 14, Element g,

11:51:40   19   are met -- are shown by both Magic and -- and BattleForge.

11:51:44   20   Q.   All right.

11:51:44   21               MR. KOHM:    Could we pull up 14h, please,

11:51:47   22   Mr. Smith?

11:51:50   23   Q.   (By Mr. Kohm)       Is this the subtraction -- I'm sorry,

11:51:53   24   selection before subtraction before addition limitation we

11:51:57   25   talked about?
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 95 of 102 PageID #:
                                       18634                                         993



11:51:58    1   A.   Yeah, that -- the language here talks about

11:52:02    2   sequentially subtracting the point of the selected game

11:52:08    3   content and then adding a predetermined amount to the upper

11:52:12    4   limit.     So this is the required order.

11:52:13    5              MR. KOHM:   And, Mr. Smith, can you pull up DX-566?

11:52:17    6   Q.   (By Mr. Kohm)     Does Magic disclose that limitation?

11:52:21    7   A.   It does.     The first two steps are disclosed here.

11:52:24    8   First, you select a card to cast, and then you use mana to

11:52:27    9   pay for that casting cost.

11:52:29   10   Q.   All right.

11:52:30   11              MR. KOHM:   Pull up 708 at 840, again, Mr. Smith.

11:52:36   12   Q.   (By Mr. Kohm)     Does BattleForge disclose that

11:52:38   13   limitation?

11:52:38   14   A.   It does.     This is a screenshot from the game.        When you

11:52:44   15   play a card, it's mana -- not mana.         In this case power --

11:52:50   16   its power cost is subtracted from the meter at the top of

11:52:53   17   the screen.

11:52:55   18   Q.   All right.

11:52:55   19              MR. KOHM:   Mr. Smith, if we could pull up the

11:52:58   20   demonstrative with Claim 2 and Claim 15.          Next one, please.

11:53:02   21   Great.

11:53:02   22   Q.   (By Mr. Kohm)     With respect to Dependent Claims 2 and

11:53:12   23   15, Mr. Friedman --

11:53:17   24              MR. KOHM:   Mr. Smith, can you pull up DX-566 at 78

11:53:20   25   and 115.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 96 of 102 PageID #:
                                       18635                                         994



11:53:22    1   Q.   (By Mr. Kohm)     Can you tell me whether Magic discloses

11:53:26    2   those dependent claims?

11:53:27    3   A.   Yes, absolutely.     So when you play a card in Magic, you

11:53:31    4   take it out of your hand, and you put it onto the field.

11:53:34    5   And then later on, there's an opportunity to draw a card

11:53:37    6   back into your hand.      So it does disclose both of those

11:53:42    7   steps.

11:53:53    8              MR. KOHM:   And, Mr. Smith, can you pull up -- or

11:53:56    9   maybe --

11:53:57   10   Q.   (By Mr. Kohm)     Does BattleForge also disclose those --

11:53:59   11   those -- those dependent claims?

11:54:00   12   A.   BattleForge discloses that when you play a card, it can

11:54:05   13   become disabled, and so it kind of tucks down behind.             And

11:54:09   14   so it's not really available to play anymore.           And after

11:54:12   15   awhile, it regains its charge and pops back into

11:54:16   16   selectability.

11:54:17   17   Q.   Would you consider BattleForge and Magic together

11:54:20   18   practicing Claim 2 and Claim 15?

11:54:23   19   A.   Well, I think certainly, and also in combination with

11:54:27   20   the knowledge of one of skill in the art, what we're

11:54:29   21   talking about here is playing a card from your hand and

11:54:32   22   drawing a replacement.      So that was obviously well-known at

11:54:45   23   the time.

11:54:45   24              MR. KOHM:   All right.    Could we jump to a slide

11:54:52   25   with the '481 patent and '137 patent, Mr. Smith?            Two more.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 97 of 102 PageID #:
                                       18636                                         995



11:55:06    1   Q.   (By Mr. Kohm)   Mr. Friedman, would you please walk me

11:55:12    2   through what you believe meets the claim limitations of 1a,

11:55:19    3   i, ii, iii, iv, and v of the '481 patent?

11:55:23    4   A.   Right.   So we've already actually discussed all of the

11:55:26    5   features in the '481 patent for Element 1a because they

11:55:32    6   correspond to features that we've looked at for Claim 1 of

11:55:36    7   the '137 patent.     And they're labeled here sort of as a

11:55:39    8   side-by-side comparison.

11:55:43    9            But, for example, the fact that you have a server

11:55:45   10   and memory -- or storage unit on your computer, as well,

11:55:51   11   is -- is a disclosure of the information storage device or

11:55:53   12   a storage unit.

11:55:56   13            The creatures that you summon from the cards that

11:55:59   14   you play in Magic are information on plural kinds of player

11:56:03   15   characters.     The card itself that represents those

11:56:05   16   characters is information on the game content.            The power

11:56:10   17   and toughness -- this -- so this is actually new in the

11:56:15   18   '481 patent.     It doesn't have a corresponding limitation in

11:56:17   19   the '137.     This talks about information in a first

11:56:22   20   parameter value related to the battle.

11:56:26   21            And in Magic, each card has both sort of an attack

11:56:31   22   value, which they call power, and a defensive power, which

11:56:34   23   they call toughness.     And we'll see that in the -- we've

11:56:36   24   already seen it in the corner of the -- each card, but --

11:56:39   25   so that's disclosed by Magic, as well.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 98 of 102 PageID #:
                                       18637                                         996



11:56:42    1            And then we get back to the second parameter

11:56:44    2   value.   That's equivalent to the point set.          That is the

11:56:47    3   cost to play each card.

11:56:49    4            And then the third parameter value in the '481

11:56:51    5   patent is equivalent to the upper limit of the point, which

11:56:54    6   is the available mana in the case of Magic.

11:57:02    7   Q.   All right.

11:57:03    8            MR. KOHM:    Mr. Smith, can you go to the slide with

11:57:09    9   Claim Element 1b of the '481 highlighted?

11:57:18   10   Q.   (By Mr. Kohm)   So looking at '4 -- the '481 patent,

11:57:21   11   Claim 1ai through 1v, what is your opinion regarding Magic

11:57:34   12   and BattleForge?

11:57:34   13   A.   It's my opinion that both of those games disclose all

11:57:38   14   of those features.

11:57:39   15   Q.   And do they all -- do both of them disclose a storage

11:57:42   16   unit that stores those features?

11:57:44   17   A.   Yes, that would be installed on -- on the PC that

11:57:47   18   you're playing the game on.

11:57:50   19   Q.   Okay.   Looking at a display processing unit that

11:57:58   20   displays a plurality of game contents in a first field --

11:58:03   21   have we discussed that concept yet?

11:58:06   22   A.   A display process -- no, we have not.

11:58:09   23   Q.   All right.

11:58:09   24            MR. KOHM:    If we could turn to DX-566, please, at

11:58:11   25   111.
     Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 99 of 102 PageID #:
                                       18638                                         997



11:58:13    1   Q.    (By Mr. Kohm)     Does Magic disclose such a processing

11:58:16    2   unit?

11:58:16    3   A.    Well, Magic discloses that it's a video game on your

11:58:20    4   PC.     So in order for you to display things, you've got to

11:58:23    5   have a display processing unit.

11:58:25    6              MR. KOHM:    And if we could go to Exhibit 708

11:58:28    7   again.

11:58:29    8   Q.    (By Mr. Kohm)     What about BattleForge?

11:58:30    9   A.    Same thing.     It's a computer game.    You display images

11:58:33   10   on your screen.

11:58:39   11              MR. KOHM:    The next slide, Mr. Smith.

11:58:43   12   Q.    (By Mr. Kohm)     What about Claim Element 1c, is that

11:58:45   13   disclosed by Magic?

11:58:46   14   A.    Yes, it is.     So Magic uses the mouse and the keyboard

11:58:50   15   as input receiving units.

11:58:52   16              MR. KOHM:    Mr. Smith -- I'm sorry, could we pull

11:58:54   17   up DX-566 at 60?

11:59:00   18   Q.    (By Mr. Kohm)     Please continue.

11:59:01   19   A.    Yes, this -- this is a section of the manual that talks

11:59:04   20   about clicking and dragging on the screen using the mouse

11:59:08   21   to interact with the game.

11:59:10   22   Q.    What about BattleForge?

11:59:12   23   A.    BattleForge discloses the same thing.        Click the cards

11:59:15   24   at the bottom of the screen with your mouse and then drag

11:59:19   25   them to the battlefield to deploy them.
    Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 100 of 102 PageID #:
                                       18639                                         998



11:59:22    1            MR. KOHM:    And next slide, Mr. Smith.

11:59:25    2   Q.   (By Mr. Kohm)   What about a control unit that removes

11:59:29    3   game content, Claim Element 1d?        Does Magic disclose that?

11:59:36    4   A.   It does, yes.   So these sort of four steps, the control

11:59:40    5   unit has to do the removal.       That's when you take the card

11:59:43    6   out of your hand and put it on the screen.          It updates the

11:59:47    7   first field with a new game content.

11:59:49    8            That is when you draw a new card, and then it --

11:59:52    9   the other two limitations sequentially subtracts the second

11:59:56   10   parameter and adds a predetermined amount.          Those we've

11:59:59   11   already talked about.     That's when you spend the mana and

12:00:02   12   then when you get more mana.       So Magic discloses all of

12:00:06   13   that.

12:00:09   14            MR. KOHM:    And could you pull up DX-566 at 78 and

12:00:16   15   115, please?

12:00:16   16   Q.   (By Mr. Kohm)   Does this -- what is this showing?

12:00:19   17   A.   This is talking about casting a card.         You've cast a

12:00:22   18   permanent spell, so the card is out of your hand.            It's on

12:00:27   19   the battlefield.     It stays there.     And so how you cast that

12:00:30   20   spell is by paying its mana costs.

12:00:33   21            MR. KOHM:    And, Mr. Smith, can we go to Page 130.

12:00:36   22   Q.   (By Mr. Kohm)   What --

12:00:38   23            MR. KOHM:    130, please.

12:00:44   24   Q.   (By Mr. Kohm)   What is shown here?

12:00:45   25   A.   This is describing how you can draw a card into your
    Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 101 of 102 PageID #:
                                       18640                                         999



12:00:48    1   hand.

12:00:51    2            MR. KOHM:     And 53 and 51, please, Mr. Smith.

12:01:01    3   Q.   (By Mr. Kohm)    And what is the manual showing here?

12:01:04    4   A.   This -- these sections of the manual are talking about

12:01:07    5   how mana is generated.      Tapping a land, like I say, is one

12:01:13    6   way, but not all -- not all mana sources are lands.               So

12:01:18    7   this is another example of a way to generate mana.

12:01:20    8            You can tap a card called Llanowar Elves.            I

12:01:20    9   talked earlier about the Dark Ritual card, which when you

12:01:33   10   cast it, it directly generates mana -- mana.

12:01:33   11            THE COURT:     Ladies and gentlemen, we're going to

12:01:36   12   break for lunch at this point.        We'll finish this direct

12:01:38   13   examination after we come back from lunch.

12:01:41   14            If you'll take your notebooks with you to the jury

12:01:43   15   room.   The clerk's office has advised that your lunch is

12:01:46   16   there and waiting on you.

12:01:46   17            Follow all my instructions, including not to

12:01:48   18   discuss the case among each other, and we'll reconvene

12:01:50   19   hopefully before 1:00 o'clock.

12:01:52   20            The jury is excused for lunch at this time.

12:01:55   21            COURT SECURITY OFFICER:       All rise.

12:01:55   22            (Jury out.)

12:01:56   23            THE COURT:     Counsel, I will want you available in

12:02:23   24   chambers by 12:30 to look at what remains as far as witness

12:02:28   25   demonstrative disputes that were not covered this morning,
    Case 2:19-cv-00070-JRG-RSP Document 488 Filed 09/18/20 Page 102 of 102 PageID #:
                                       18641                                       1000



12:02:32    1   because my directives to have them to the Court by

12:02:35    2   7:00 a.m. didn't come in until 7:30, and then when I got --

12:02:39    3   had no numbers on it corresponding to your written

12:02:43    4   objections.

12:02:44    5              So as we've done all day today, we will try to

12:02:47    6   take these up on-the-fly as we go, rather than delay trial.

12:02:53    7   But take 30 minutes for lunch, and then be available at

12:02:55    8   chambers by 12:30.

12:03:00    9              We stand in recess.

12:30:31   10              (Recess.)

           11

           12                           CERTIFICATION

           13

           14              I HEREBY CERTIFY that the foregoing is a true and

           15   correct transcript from the stenographic notes of the

           16   proceedings in the above-entitled matter to the best of my

           17   ability.

           18

           19    /S/ Shelly Holmes                            9/15/2020
                SHELLY HOLMES, CSR, TCRR                      Date
           20   OFFICIAL REPORTER
                State of Texas No.: 7804
12:31:12   21   Expiration Date: 12/31/20

           22

           23

           24

           25
